EXHIBIT 10.1

EXECUTION COPY

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------

ASSET PURCHASE AND LICENSE AGREEMENT

by and among

AGRIGENETICS, INC.,

a Delaware corporation;

MYCOGEN CORPORATION,

a California corporation;

EXELIXIS PLANT SCIENCES, INC.,

a Delaware corporation;

AGRINOMICS, LLC,

a Delaware limited liability company;

and

EXELIXIS, INC.,

a Delaware corporation.

 

--------------------------------------------------------------------------------

Dated as of September 4, 2007

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1. SALE OF PURCHASED ASSETS; LICENSES

   1

1.1

   Sale of Purchased Assets    1

1.2

   Closing; Delivery and Payment    2

1.3

   Partially Exclusive License    3

1.4

   Non-Exclusive License    3

SECTION 2. EXCLUDED ASSETS; LICENSE TO SELLER; RETAINED RIGHTS

   3

2.1

   Excluded Assets    3

2.2

   Right to Use; Licenses; Covenants    6

2.3

   Retained Rights    7

2.4

   [ * ]    7

SECTION 3. ASSUMED LIABILITIES AND EXCLUDED LIABILITIES

   7

3.1

   Assumed Liabilities    7

3.2

   Excluded Liabilities    8

SECTION 4. CONSIDERATION AND RELATED MATTERS

   8

4.1

   Purchase Price    8

4.2

   Transfer Taxes    8

4.3

   Allocation    9

4.4

   Real Estate Transaction Expenses    9

SECTION 5. REPRESENTATIONS AND WARRANTIES

   9

5.1

   By the Seller    9    (a)    Purchased Assets    9    (b)    Partially
Exclusive Patents and Non-Exclusive Assets    9    (c)    Intellectual Property
   10    (d)    Purchased Assigned Agreements    11    (e)    Sufficiency    11
   (f)    Legal Proceedings    11    (g)    Valid Existence    11    (h)   
Authority    11    (i)    Binding Nature of Agreements    12

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

i



--------------------------------------------------------------------------------

  

(j)

   Non-Contravention    12   

(k)

   No Brokers    12   

(l)

   Real Property    12   

(m)

   Purchased Operative Assets    13   

(n)

   Insurance    13   

(o)

   Compliance with Law; Permits    13   

(p)

   Taxes    13   

(q)

   Environmental Matters    13

5.2

   By the Purchaser    14   

(a)

   Valid Existence; Subsidiary    14   

(b)

   Authority    15   

(c)

   Binding Nature of Agreements    15   

(d)

   Non-Contravention    15   

(e)

   No Brokers    15   

(f)

   Financing    15   

(g)

   [ * ]    15

5.3

   DISCLAIMER    15

SECTION 6. INDEMNIFICATION

   16

6.1

   Indemnification by the Seller    16

6.2

   Indemnification by the Purchaser    16

6.3

   Limitations on Liability    17

6.4

   Defense of Third Party Claims    20

6.5

   Exclusive Remedy    21

SECTION 7. COVENANTS

   21

7.1

   Prosecution and Enforcement of Partially Exclusive Patents    21

7.2

   Further Assurances; Access to Books and Records    22

7.3

   Confidentiality    22

7.4

   Tax Cooperation; Allocation of Certain Taxes    24

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

ii



--------------------------------------------------------------------------------

SECTION 8. MISCELLANEOUS PROVISIONS

   25

8.1

   Guaranty    25

8.2

   Time of the Essence    25

8.3

   Notices    25

8.4

   Headings    27

8.5

   Counterparts and Exchanges by Electronic Transmission or Facsimile    27

8.6

   Governing Law    27

8.7

   Dispute Resolution    27

8.8

   Injunctive Relief    29

8.9

   Successors and Assigns; Parties in Interest    29

8.10

   Waiver    29

8.11

   Amendments    29

8.12

   Severability    29

8.13

   Entire Agreement    30

8.14

   Assignment    30

8.15

   Non-Competition    30

8.16

   Expenses    30

8.17

   Construction    30

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

iii



--------------------------------------------------------------------------------

ASSET PURCHASE AND LICENSE AGREEMENT

This ASSET PURCHASE AND LICENSE AGREEMENT is entered into as of September 4,
2007 by and among AGRIGENETICS, INC., a Delaware corporation (the “Purchaser”),
MYCOGEN CORPORATION, a California corporation (“Mycogen”), EXELIXIS PLANT
SCIENCES, INC., a Delaware corporation (“EPS”), AGRINOMICS, LLC, a Delaware
limited liability company (“Agrinomics”), and EXELIXIS, INC., a Delaware
corporation (“Exelixis”). EPS and Agrinomics are collectively referred to herein
as the “Seller”. The Purchaser, EPS and Agrinomics are individually referred to
herein as a “Party” or collectively as the “Parties”. Mycogen is a party to this
Agreement pursuant to Section 7.3 and Section 8, and Exelixis is a party to this
Agreement pursuant to Section 7.3 and Section 8. Certain capitalized terms used
in this Agreement are defined in Exhibit A.

RECITALS

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser wishes to
purchase from the Seller, the Purchased Assets, and in connection therewith the
Purchaser is willing to assume certain liabilities and obligations of the Seller
relating thereto, all upon the terms and subject to the conditions set forth in
this Agreement (the “Acquisition”);

WHEREAS, in connection with the Acquisition, the Seller wishes to grant certain
licenses to the Purchaser, and the Purchaser wishes to grant certain licenses
and covenants not to sue to the Seller, all upon the terms and subject to the
conditions set forth in this Agreement; and

WHEREAS, concurrently with the execution of this Agreement, EPS and the
Purchaser are executing a contract research agreement (the “Contract Research
Agreement”) which sets forth the terms and conditions under which EPS will
provide contract research to the Purchaser after the Effective Date and
potentially transfer additional assets to the Purchaser for additional
consideration.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions set forth
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:

SECTION 1. SALE OF PURCHASED ASSETS; LICENSES.

1.1 Sale of Purchased Assets. Effective as of the Closing, the Seller hereby
sells, assigns, transfers, conveys, and delivers to the Purchaser all of the
Seller’s right, title and interest (other than the rights expressly licensed
back to or otherwise conferred upon the Seller pursuant to Section 2 of this
Agreement) in and to the Purchased Assets free and clear of all Encumbrances
(other than Permitted Encumbrances) on the terms of, and subject to the
conditions set forth in, this Agreement, and the Purchaser hereby purchases from
the Seller, all of the Seller’s right, title and interest, in, to and under the
Purchased Assets free and clear of all Encumbrances (other than Permitted
Encumbrances).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

1



--------------------------------------------------------------------------------

1.2 Closing; Delivery and Payment.

(a) Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place concurrently with the execution and delivery of this
Agreement (the time and date on which the Closing occurs is hereinafter referred
to as the “Effective Date”).

(b) Delivery and Payment. At the Closing:

(i) the Purchaser shall pay the Purchase Price to the Seller in immediately
available funds by wire transfer to the account or accounts designated in
writing by the Seller at least two (2) business days prior to the Effective
Date;

(ii) the Seller shall deliver to the Purchaser such instruments of transfer,
assignment, conveyance and other instruments sufficient to evidence and
effectuate the sale, assignment and transfer to the Purchaser of all right,
title and interest in and to the Purchased Assets all in form and substance
reasonably satisfactory to the Purchaser, including (1) the Statutory Warranty
Deed in the form of Exhibit B attached hereto (the “Statutory Warranty Deed”),
(2) the Bill of Sale in the form of Exhibit C attached hereto (the “Bill of
Sale”) and (3) the Patent Assignment Agreement in the form of Exhibit D attached
hereto (the “Patent Assignment Agreement”);

(iii) the Purchaser shall deliver to the Seller such instruments of assumption
sufficient to assume, discharge or perform when due, all of the Assumed
Liabilities, all in form and substance reasonably satisfactory to the Seller,
including the Assignment and Assumption Agreement in the form of Exhibit E
attached hereto (the “Assignment and Assumption Agreement”); and

(iv) the Purchaser and the Seller shall execute an instrument demonstrating that
the parties to the [ * ] have terminated such agreements (the “Letter”).

(c) Acknowledgement. The Purchaser hereby acknowledges that, except with regard
to the Purchased Assets specifically described in Sections 7.2(b) and (e) below
as requiring delivery, the Seller shall have no obligation to deliver the
physical possession of any other Purchased Assets to the Purchaser, and, as of
the Closing, all such other Purchased Assets are located at and, immediately
after Closing, shall remain located at the Purchased Facility or the PDX
Facility.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2



--------------------------------------------------------------------------------

1.3 Partially Exclusive License.

(a) The Seller hereby grants the Purchaser a fully-paid, royalty-free,
perpetual, irrevocable, worldwide, exclusive license, with the right to grant
sublicenses, under the Partially Exclusive Patents for any purpose, subject only
to the licenses and the options described in Sections 1.3(b), 1.3(c) and 1.3(d)
that the Seller previously granted to Third Parties under the Exelixis Existing
Agreements and any future licenses granted pursuant to the exercise of such
options.

(b) The Purchaser hereby acknowledges that, as of the Effective Date, [ * ] has,
pursuant to the [ * ] Agreement, (i) [ * ] and (ii) [ * ]. Each such research
license will [ * ].

(c) The Purchaser hereby acknowledges that, as of the Effective Date, [ * ] has,
pursuant to the [ * ] Agreement, [ * ].

(d) The Purchaser hereby acknowledges that, as of the Effective Date, [ * ] has,
pursuant to [ * ] Agreement, [ * ], and [ * ] has, pursuant to [ * ] Agreement,
the [ * ]. Prior to the Effective Date, [ * ] and, as of the Effective Date, [ *
]. [ * ].

(e) The Purchaser: (i) covenants that during the term of the [ * ] Agreement, [
* ] in any jurisdiction in which an applicable unexpired [ * ] has not been
held, by a court or governmental agency of competent jurisdiction, to be
unpatentable, invalid or unenforceable in a decision from which no appeal can be
taken, [ * ]; and (ii) acknowledges that [ * ].

(f) Between the Effective Date and [ * ], the Purchaser: (i) covenants [ * ] in
any jurisdiction in which an applicable unexpired [ * ] has not been held, by a
court or governmental agency of competent jurisdiction, to be unpatentable,
invalid or unenforceable in a decision from which no appeal can be taken[ * ];
and (ii) acknowledges that [ * ].

(g) If [ * ] with respect to a particular patent or patent application [ * ],
the Seller will notify the Purchaser in writing and will [ * ]; provided,
however, that if any patent or patent application [ * ].

1.4 Non-Exclusive License. The Seller hereby grants the Purchaser a fully-paid,
royalty-free, perpetual, irrevocable, worldwide, non-exclusive license, with the
right to grant sublicenses, under the Non-Exclusive Assets for any purpose.

SECTION 2. EXCLUDED ASSETS; LICENSE TO SELLER; RETAINED RIGHTS.

2.1 Excluded Assets.

(a) Generally. Subject to Section 2.1(c), the Purchaser shall not acquire any
rights or interests in, and, further subject to Sections 2.1(b) and 8.15, the
Seller shall retain all rights and interests in, including the rights to use,
exploit, sell and otherwise transfer for all purposes, the Excluded Assets.
Subject to Section 7.3(f), specifically, but not as a limitation to the
generality of the foregoing, EPS shall have the right to grant a license to the
Sellable Assets Purchaser to use the Non-Exclusive Know-How identified in
Schedule 1.4(a) in connection with the Sellable Assets.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3



--------------------------------------------------------------------------------

(b) Sellable Assets.

(i) The Seller agrees [ * ] provided that the Seller [ * ] sell or otherwise
transfer the Sellable Assets or any portion thereof to any Person (other than
Exelixis) for any use by such Person and to receive consideration in exchange
for such sale or transfer, including cash, equity or other ownership interest in
such Person [ * ] (the closing of such sale of the Sellable Assets, the
“Sellable Assets Sale”, and such purchaser or transferee of the Sellable Assets,
the “Sellable Assets Purchaser”), provided further that EPS [ * ].

(ii) EPS agrees that:

(1) prior to the Sellable Assets Sale, [ * ] any potential Sellable Assets
Purchaser regarding the Sellable Assets;

(2) EPS shall not, and it will cause its Affiliates not to, directly or
indirectly, [ * ] in connection with the Sellable Assets Sale;

(3)(A) EPS shall [ * ] transfer of the Sellable Assets and the provision of
technical assistance to the Sellable Assets Purchaser, which may include the
packaging, transferring and tracking of seeds, the transfer of data and
database(s), and the transfer of licenses and permits [ * ]; (B) EPS shall [ *
]; and (C) [ * ] transfer of the Sellable Assets and the provision of technical
assistance to the Sellable Assets Purchaser;

(4) after [ * ] the Sellable Assets Purchaser with respect to the Sellable
Assets, provided that the foregoing [ * ]; and

(5)(A) it [ * ] the agreement governing the sale or transfer of the Sellable
Assets (the “Sellable Assets Purchase Agreement”) [ * ]; and (B) for any
Sellable Assets Sale that occurs before the earlier of the Anticipated Delivery
Date (as defined in the Contract Research Agreement) of [ * ]; provided,
however, that the following shall [ * ].

(c) Cell Factory Assets.

(i) Subject to the Purchaser’s rights as described in this Section 2.1(c)(i) and
in Section 2.1(c)(ii) below, the Seller expressly reserves all rights to use and
exploit the Cell Factory Assets for all purposes, including entering into
collaboration with any Third Party to further develop the Cell Factory Assets
with such Third Party, or selling or otherwise transferring the Cell Factory
Assets to any Third Party. In particular and without limiting the foregoing,
unless and until the Parties enter into a Cell Factory Purchase Agreement, the
Seller shall have the right to: (1) fund, by itself or with or through their
Affiliates or Third Parties, and continue to operate the Cell Factory Assets [ *
]; and (2) use the Cell Factory Assets to initiate

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4



--------------------------------------------------------------------------------

and conduct new research and collaborations, and to continue existing research
and collaborations, at the Seller’s sole discretion; provided that the Seller [
* ]. Any and all new inventions, materials and intellectual property generated
by the Seller pursuant to any such Cell Factory Asset-focused research or
collaboration shall be deemed to be Cell Factory Assets (and therefore subject
to Section 2.1(c)(ii)), except to the extent any Third Party has rights to such
inventions, materials or intellectual property pursuant to an agreement between
the Seller and such Third Party. The Seller shall notify the Purchaser within [
* ]. If the Purchaser notifies the Seller in writing, within [ * ] thereafter,
of its interest in the development and/or commercialization of [ * ] then EPS
shall grant the Purchaser [ * ]. If the Purchaser does not notify the Seller,
within such [ * ] period, of the Purchaser’s interest in the development and/or
commercialization of such [ * ], then the Seller shall have no further rights
with respect to, and EPS will have no further obligation to the Purchaser with
respect to, such [ * ]. The foregoing obligation to notify the Purchaser of [ *
].

(ii) Notwithstanding Section 2.1(c)(i) above, during the Notice Period, if the
Seller desires to sell all or substantially all of the Cell Factory Assets, or
if the Seller receives a bona fide offer from a Third Party to purchase all or
substantially all of the Cell Factory Assets, the Seller shall provide written
notice thereof (the “Notice”) to the Purchaser within [ * ]. Within [ * ] after
receiving such Notice, the Purchaser shall notify the Seller in writing as to
whether the Purchaser is interested in purchasing the Cell Factory Assets. If
the Purchaser informs the Seller in writing within such [ * ] that it is
interested in [ * ] or, if within the Notice Period, the Purchaser otherwise
notifies the Seller in writing that it is interested in purchasing the Cell
Factory Assets, then the Purchaser and the Seller shall engage in good faith
negotiations regarding the terms and conditions of an agreement pursuant to
which the Seller would sell such Cell Factory Assets to the Purchaser (the “Cell
Factory Purchase Agreement”). If the Purchaser and the Seller enter into such
Cell Factory Purchase Agreement, then the Parties’ rights and obligations with
respect to the Cell Factory Assets shall be governed under the Cell Factory
Purchase Agreement and no longer under this Agreement. The Seller’s obligations
to the Purchaser pursuant to this Section 2.1(c)(ii) shall (1) expire upon the
earlier of [ * ] and (2) provided that the Seller has complied with this
Section 2.1(c)(ii), not be interpreted as restricting the Seller from
(A) negotiating with Third Parties with respect to purchase of all or
substantially all of the Cell Factory Assets or (B) accepting, in its sole and
absolute discretion, any offer to purchase all or substantially all of the Cell
Factory Assets. The “Notice Period” shall mean the period that commences on the
Effective Date and ends [ * ] thereafter, unless the Purchaser notifies the
Seller within [ * ] after the Effective Date that the Purchaser and/or its
Affiliates [ * ], in which case the period shall end [ * ] after the Effective
Date.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5



--------------------------------------------------------------------------------

2.2 Right to Use; Licenses; Covenants.

(a) The Purchaser hereby grants to EPS a fully-paid, royalty-free, worldwide,
non-exclusive license, under all intellectual property included in the Purchased
Assets and the Partially Exclusive Patents, solely for EPS to perform its
obligations under the Contract Research Agreement during the term thereof.

(b) The Purchaser hereby grants to EPS access to, and the rights to use:

(i) all tangible items and data included in the Purchased Assets, free of
charge, for EPS to perform its obligations under the Contract Research Agreement
during the term thereof;

(ii) all office equipment such as telephones, computers and photocopy machines
located at the Purchased Facility and the PDX Facility, free of charge, for
EPS’s incidental use of such equipment in connection with any sale or transfer
of the Sellable Assets in accordance with Section 2.1(b); and

(iii) all Purchased Operative Assets, free of charge [ * ] and in connection
with:

(1) the research, development and commercialization of, and the potential
management, transfer or sale of: (A) the Cell Factory Assets; (B) the Dual-Use
Assets and the Non-Exclusive Assets in connection with the development, use,
exploitation or transfer of the Cell Factory Assets; and (C) all assets arising
from the above activities in connection with the development, use, exploitation
or transfer of the Cell Factory Assets; and

(2) the research, development and commercialization of, and the potential
management, transfer or sale of the Contractual Assets and the assets arising
therefrom to preserve and maintain such assets and fulfill or transfer the
Seller’s contractual obligations with respect to such assets.

(c) The Purchaser hereby grants to the Seller [ * ], solely for use with:
(i) the Cell Factory Assets, (ii) Dual-Use Assets and Non-Exclusive Assets in
connection with the development, use, exploitation or transfer of the Cell
Factory Assets and (iii) assets arising from any of the assets described in
subsection (i) or (ii) above, with the right to sublicense, provided that [ * ]
will be explicitly limited to [ * ] to [ * ]. For clarity and without limiting
the Seller’s rights set forth in the foregoing sentence, the Seller’s license
under this Section 2.2(c) shall be fully transferable by the Seller to any
purchaser(s) or transferee(s) of the Cell Factory Assets without the prior
consent of the Purchaser.

(d) The Purchaser hereby covenants that neither it nor its Affiliates (and in
each case, nor any such entity’s successors or assigns) shall assert or enforce
against the Seller, their Affiliates or their respective successors, assigns,
employees, directors, agents, subcontractors, licensees, sublicensees,
distributors or customers (the “Seller Parties”), any [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6



--------------------------------------------------------------------------------

The Purchaser hereby covenants that neither it nor its Affiliates (and in each
case, nor any such entity’s successors or assigns) shall assert or enforce
against any [ * ], its Affiliates or their successors, assigns, employees,
directors, agents, subcontractors, licensees, sublicensees, distributors or
customers [ * ]; provided, however, this covenant does not apply to the use of [
* ]. The Purchaser and its Affiliates shall [ * ] the Seller Parties and the
Transferee Parties shall be third-party beneficiaries of [ * ]. The Seller
Parties (other than the Seller) and the Transferee Parties shall also be
third-party beneficiaries of this Section 2.2(d).

(e) The Purchaser hereby grants the Seller a fully paid, royalty free,
non-exclusive, perpetual, irrevocable, worldwide license under the [ * ].

(f) The Purchaser hereby grants the Seller a fully paid, royalty free,
non-exclusive, perpetual, irrevocable, worldwide license, under the [ * ].

(g) The Purchaser hereby grants the Seller a fully paid, royalty free,
non-exclusive, perpetual, irrevocable, worldwide license under the [ * ].

2.3 Retained Rights. The Seller shall have the right to retain copies of the
Non-Exclusive Assets, practice the Non-Exclusive Assets for any purpose (subject
to Section 7.3(f) and Section 8.15), and, in addition to licenses existing as of
the Effective Date under the Exelixis Existing Agreement, to grant licenses
under the Non-Exclusive Assets for any purpose to any Third Party purchasing all
or substantially all of the Sellable Assets or the Cell Factory Assets, or any
Third Party collaborator with respect to the Cell Factory Assets; provided,
however, that the Seller shall [ * ], and provided further however that the
Non-Exclusive Know-How licensed to the Sellable Assets Purchaser shall be
limited to that specifically identified in Schedule 1.4(a).

2.4 [ * ]. The Seller shall notify the Purchaser within [ * ] after [ * ]. If
the Purchaser notifies the Seller in writing, within [ * ] thereafter, of its
interest in [ * ], then [ * ]. The Purchaser shall [ * ] pursuant to the
preceding sentence; such [ * ] will be [ * ]. The Purchaser shall also [ * ]. If
the Purchaser does not notify the Seller, within such [ * ] period, of the
Purchaser’s interest in [ * ], then the Seller shall have no further rights with
respect to, and EPS will have no further obligation to the Purchaser with
respect to, such [ * ].

SECTION 3. ASSUMED LIABILITIES AND EXCLUDED LIABILITIES.

3.1 Assumed Liabilities. The Purchaser shall assume all of the obligations and
liabilities of any kind, character or description whatsoever, whether direct or
indirect, known or unknown, absolute or contingent, matured or unmatured, that
are (a) exclusively associated with the Purchased Assets or (b) associated with,
but not exclusively, the Purchased Assets, to the extent such obligations and
liabilities are associated with the Purchased Assets, in each case to the extent
such obligations and liabilities arise after the Effective Date (collectively,
the “Assumed Liabilities”). For clarity, Assumed Liabilities shall expressly
include all obligations and liabilities associated with the Purchased Assigned
Agreements arising after the Effective Date, and the Purchaser hereby agrees to
be bound by the terms and conditions of the Purchased Assigned Agreements. The
fact that a contract has been entered into by the Seller at or prior to

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7



--------------------------------------------------------------------------------

the Effective Date shall not determine whether a particular liability or
obligation under such contract arose at or prior to the Effective Date. The
Purchaser shall assume such Assumed Liabilities by executing and delivering to
the Seller the Assignment and Assumption Agreement pursuant to
Section 1.2(b)(iii).

3.2 Excluded Liabilities. Except for the Assumed Liabilities, the Purchaser
shall not assume or be obligated to pay, perform or otherwise discharge, and the
Seller shall retain, pay, perform, remain responsible for and otherwise
discharge, any and all obligations and liabilities of the Seller of any kind,
character or description whatsoever, whether direct or indirect, known or
unknown, absolute or contingent, matured or unmatured, and currently existing or
hereinafter arising (collectively, the “Excluded Liabilities”). Without limiting
the foregoing, the Purchaser expressly does not assume and the following shall
be considered Excluded Liabilities:

(a) any obligations and liabilities related to the Purchased Assets or the
Partially Exclusive Patents that arose or required performance prior to the
Effective Date;

(b) any obligations and liabilities related to [ * ]; and

(c) any obligations and liabilities related to the Excluded Assets, whether
arising prior to, on or after the Effective Date.

SECTION 4. CONSIDERATION AND RELATED MATTERS.

4.1 Purchase Price. In consideration for the sale, assignment, transfer,
conveyance and delivery of the Purchased Assets to the Purchaser, the Purchaser
shall: (a) on the Effective Date, pay to the Seller, by wire transfer of
immediately available funds, a non-refundable, non-creditable amount equal to
EIGHTEEN MILLION DOLLARS ($18,000,000) (the “Purchase Price”); (b) on the
Effective Date, assume the Assumed Liabilities; and (c) on or before the first
(1st) anniversary of the Effective Date, pay to the Seller, by wire transfer of
immediately available funds to an account or accounts designated by the Seller,
a non-refundable, non-creditable amount equal to FOUR MILLION FIVE HUNDRED
THOUSAND DOLLARS ($4,500,000) (such payment, the “First Anniversary Payment”).
The Purchaser’s obligation with respect to the First Anniversary Payment shall
not be cancelable or conditioned upon any performance, rights or obligations of
any Party under this Agreement or the Contract Research Agreement.

4.2 Transfer Taxes. The Purchaser and the Seller shall each bear and pay 50% of
any transfer, documentary, sales (imposed by the State of Oregon), stamp,
registration and other similar Taxes and all conveyance fees, recording charges
and other similar fees and charges that may become payable (whether by the
Seller or the Purchaser) in connection with the sale of the Purchased Assets to
the Purchaser, the assumption of the Assumed Liabilities by the Purchaser or any
of the other transactions contemplated by this Agreement. The Purchaser shall
bear 100% of all use Taxes in connection with the use or relocation of the
Purchased Assets and any sales Taxes imposed by any state other than the State
of Oregon. For the avoidance of doubt, the Seller shall be solely responsible
for all Taxes imposed upon the Seller with respect to any income or gain
recognized by the Seller as a result of (a) the sale of the Purchased Assets to
the Purchaser, (b) the assumption of the Assumed Liabilities by the Purchaser
and (c) the other transactions contemplated by this Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8



--------------------------------------------------------------------------------

4.3 Allocation. Except for the portion of the Purchase Price allocated to the
purchase of the Purchased Facility, which has been agreed upon by the Parties
prior to the Effective Date, as soon as practicable after the Closing, the
Purchaser will deliver to the Seller a statement allocating the Purchase Price,
the First Anniversary Payment (excluding the portion thereof required to be
treated as interest for U.S. federal income tax purposes), and the Assumed
Liabilities (to the extent relevant) among the Purchased Assets (the “Allocation
Statement”) in a manner consistent with Section 1060 of the Internal Revenue
Code. If within fifteen (15) days after the delivery of the Allocation
Statement, the Seller, in a manner consistent with Section 1060 of the Internal
Revenue Code, objects to the allocation set forth in such Allocation Statement,
the Purchaser and the Seller will negotiate with each other in good faith and
will use commercially reasonable efforts to resolve such dispute within thirty
(30) days. If the Purchaser and the Seller reach agreement on such allocation,
then each of them will timely file IRS Form 8594 and report all relevant matters
consistently with such agreement.

4.4 Real Estate Transaction Expenses. The Purchaser shall bear one hundred
percent (100%) of all fees and costs incurred in connection with the transfer of
the Purchased Facility at Closing, such as title insurance costs, documentation
fees, any survey costs and other similar fees and costs.

SECTION 5. REPRESENTATIONS AND WARRANTIES.

5.1 By the Seller. As of the Effective Date, except as set forth in the
corresponding Sections or subsections of the disclosure schedule delivered to
the Purchaser on the Effective Date (collectively, the “Disclosure Schedule”)
(each of which shall qualify the specifically identified Sections or subsections
hereof to which such Disclosure Schedule relates or such other representations
and warranties where it is reasonably apparent on the face of such disclosure
that such disclosure is applicable to such representations or warranties), the
Seller hereby represents and warrants to the Purchaser as follows:

(a) Purchased Assets. Either EPS or Agrinomics owns and has good and valid title
to the Purchased Assets (other than to the Intellectual Property Rights included
in the Purchased Patents and the Purchased Know-How), free and clear of all
Encumbrances, except for Permitted Encumbrances.

(b) Partially Exclusive Patents and Non-Exclusive Assets. EPS or Agrinomics
Controls the Partially Exclusive Patents and the Non-Exclusive Assets and has
the right to grant to the Purchaser the licenses thereto set forth in Sections
1.3 and 1.4.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

9



--------------------------------------------------------------------------------

(c) Intellectual Property.

(i) Except as set forth in Section 5.1(c)(i) of the Disclosure Schedule, either
EPS or Agrinomics owns all right, title and interest in the Purchased Know-How
and the Purchased Patents expressly listed on Schedule 1.1(c) (the “Listed
Patents”), free and clear of all Encumbrances except for (A) Permitted
Encumbrances, (B) the rights granted to Third Parties pursuant to the Purchased
Assigned Agreements, (C) the rights granted to the Purchaser and the Purchaser’s
Affiliates pursuant to the [ * ] and (D) [ * ].

(ii) Except for the previously granted rights identified in Section 5.1(c)(i)
and the previously granted licenses and options described in Sections 1.3(b),
1.3(c) and 1.3(d), and the obligation to grant licenses pursuant to such
options, (A) no Third Party has any rights, including any license (whether
royalty-bearing or royalty-free) from EPS or Agrinomics to any Purchased
Know-How, Listed Patents or Partially Exclusive Patents, and (B) neither EPS nor
Agrinomics is subject to any obligation to grant rights to such Intellectual
Property Rights to any other Third Party.

(iii) The Listed Patents, the Partially Exclusive Patents and the Non-Exclusive
Patents: (A) have not been the subject of any prior litigation or administrative
proceeding; (B) are not the subject of any pending litigation or administrative
proceeding; (C) are not the subject(s) of any Claim for which the Seller has
received written notification; and (D) are not the subject of any threatened
Claim of which the Seller has knowledge. For purposes of this
Section 5.1(c)(iii), “administrative proceeding” shall mean an opposition,
revocation, reexamination, interference or similar proceeding in any country.

(iv) The consummation of the transactions contemplated hereby will not result in
the loss or impairment of any of the Intellectual Property Rights included in
Purchased Know-How, the Listed Patents, the Partially Exclusive Patents or the
Non-Exclusive Assets.

(v) To the knowledge of Seller, no Third Party is currently infringing,
misappropriating or otherwise violating, any of the Intellectual Property Rights
included in the Purchased Know-How, the Listed Patents, the Partially Exclusive
Patents or the Non-Exclusive Assets.

(vi) The Seller has not received from any Third Party any written notification
of alleged infringement, misappropriation or other violation of any Intellectual
Property Rights of any Third Party arising from the Seller’s development or use
of any tangible Purchased Assets or any Intellectual Property Rights included in
the Purchased Know-How, the Listed Patents, the Partially Exclusive Patents or
the Non-Exclusive Assets, and the Seller does not reasonably believe that the
Seller’s development or use, prior to the Effective Date, of any tangible
Purchased Assets or use of any Intellectual Property Rights included in the
Purchased Know-How, Listed Patents, the Partially Exclusive Patents or the
Non-Exclusive Assets constituted infringement, misappropriation or other
violation of any valid and enforceable Intellectual Property Rights of any Third
Party.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

10



--------------------------------------------------------------------------------

(d) Purchased Assigned Agreements. The Exelixis Existing Agreements and the
Purchased Assigned Agreements constitute all contracts, agreements, arrangements
or understandings, whether written or oral, to which EPS or Agrinomics is a
party, that grant to any Third Party rights to any Purchased Assets. EPS has
delivered to the Purchaser accurate and complete copies of each Purchased
Assigned Agreement, including all amendments thereto. Each Purchased Assigned
Agreement is valid, binding and enforceable (subject to applicable limitations
on such enforcement based on bankruptcy laws and other debtors’ rights) and is
in full force and effect. Neither EPS nor Agrinomics, nor to the knowledge of
the Seller, any other party, is in breach or violation of, or (with or without
notice or lapse of time or both) default under, any Purchased Assigned
Agreement, nor has either EPS or Agrinomics received any written claim of any
such breach, violation or default.

(e) Sufficiency. Except as set forth in Section 5.1(e) of the Disclosure
Schedule, the Purchased Assets, the Partially Exclusive Patents and the
Non-Exclusive Assets include all tangible assets and Intellectual Property
Rights Controlled by EPS or Agrinomics as of the Effective Date that are
necessary for EPS to perform its obligations under the Contract Research
Agreement in accordance with the Research Plan (as defined in the Contract
Research Agreement) in effect as of the Effective Date with respect to genes
expressly identified therein. The representation set forth in this
Section 5.1(e) does not extend to specific technologies, techniques,
methodologies, equipment, software or biological or chemical materials that the
Parties decide after the Effective Date to use or employ in the course of
performing work pursuant to the Contract Research Agreement.

(f) Legal Proceedings. There are no material Claims pending or, to the knowledge
of the Seller, threatened against EPS or Agrinomics or any of their respective
Affiliates that involve or would otherwise affect the Purchased Assets, the
Partially Exclusive Patents or the Assumed Liabilities.

(g) Valid Existence. EPS is a corporation validly existing and in good standing
under the laws of the State of Delaware. Agrinomics is a limited liability
company validly existing and in good standing under the laws of the State of
Delaware.

(h) Authority. EPS has the requisite corporate power and authority to enter into
and to deliver the Transaction Agreements to which it is a party and to perform
its obligations thereunder, and the execution, delivery and performance by EPS
of the Transaction Agreements to which it is a party have been duly authorized
by all necessary action on the part of EPS and its board of directors and its
stockholders, if required. Agrinomics has the requisite corporate power and
authority to enter into and to deliver the Transaction Agreements to which it is
a party and to perform its obligations thereunder, and the execution, delivery
and performance by Agrinomics of the Transaction Agreements to which it is a
party have been duly authorized by all necessary action on the part of
Agrinomics and its board of managers and its members, if required.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

11



--------------------------------------------------------------------------------

(i) Binding Nature of Agreements. The Transactional Agreements to which either
EPS or Agrinomics is a party constitute the legal, valid and binding obligations
of EPS or Agrinomics, as applicable, enforceable against it in accordance with
their terms, except to the extent that enforcement thereof may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws now or hereafter in effect relating to creditors’ rights
generally and (ii) general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity).

(j) Non-Contravention. The execution and delivery by EPS and Agrinomics of the
Transactional Agreements to which they are a party and the sale of the Purchased
Assets to the Purchaser or the license of the Partially Exclusive Patents or the
Non-Exclusive Assets to the Purchaser hereunder will not: (i) conflict with, or
result in a violation of, the certificate of incorporation, bylaws or other
equivalent organizational documents of EPS or Agrinomics; (ii) result in a
violation of any Law that is applicable to EPS, Agrinomics, the Purchased
Assets, the Partially Exclusive Patents or the Non-Exclusive Assets;
(iii) result in the imposition of any Encumbrance upon any of the Purchased
Assets, the Partially Exclusive Patents or the Non-Exclusive Assets; or
(iv) result in any breach of, constitute a default (or an event that, with
notice or lapse of time or both, would become a default) under, require any
consent of any Person pursuant to, give to others any right of termination,
amendment, modification, acceleration or cancellation of, allow the imposition
of any fees or penalties under, require the offering or making of any payment or
redemption under, or give rise to any increased, guaranteed, accelerated or
additional rights or entitlements of any Person pursuant to, any note, bond,
mortgage, indenture, agreement, lease, license, permit, franchise, instrument,
obligation or other contract to which the Seller is a party and which pertains
directly to the Purchased Assets, the Partially Exclusive Patents or the
Non-Exclusive Assets.

(k) No Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the sale of
the Purchased Assets to the Purchaser or any of the other transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
EPS or Agrinomics or their respective Affiliates.

(l) Real Property. Except as set forth in Section 5.1(l) of the Disclosure
Schedule, the Purchased Facility and the PDX Facility are the only real property
owned or leased by the Seller that are used by the Seller as of the Effective
Date in connection with plant traits research and development. EPS or Agrinomics
has good and marketable title in fee simple to the Purchased Facility, free and
clear of all Encumbrances, except Permitted Encumbrances. The PDX Facility Lease
is in full force and effect, and there exists no default under such lease by EPS
or, to the knowledge of the Seller, any other party thereto, nor any event
which, with notice or lapse of time or both, would constitute a default
thereunder by EPS or, to the knowledge of the Seller, any other party thereto.
Neither the Purchased Facility nor the PDX Facility is subject to any
governmental decree or order to be sold or is being condemned, expropriated or
otherwise taken by any public authority with or without payment of compensation
therefore, nor, to the knowledge of the Seller, has any such condemnation,
expropriation or taking been proposed. There are no contractual or legal
restrictions, other than those set forth in the PDX Facility

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

12



--------------------------------------------------------------------------------

Lease, that preclude or restrict the ability of the Purchaser to use the
Purchased Facility or the PDX Facility for the purposes for which they are
currently being used, and there are no latent defects or adverse physical
conditions affecting the Purchased Facility or the PDX Facility, or improvements
thereon. As of the Effective Date and except as otherwise provided in
Section 6.1(c) of the Contract Research Agreement, the PDX Facility, the
Purchased Facility and the Purchased Operative Assets are in good working order
and are sufficient for EPS to fulfill its obligations under the Contract
Research Agreement as contemplated in the Research Plan in effect as of the
Effective Date.

(m) Purchased Operative Assets. All of the Purchased Operative Assets have been
maintained in accordance with past practice and generally accepted industry
practice. Each item of the Purchased Operative Assets is in good operating
condition and repair, ordinary wear and tear excepted, and is adequate for the
uses to which it is being put.

(n) Insurance. Section 5.1(n) of the Disclosure Schedule sets forth a true and
complete list of all casualty, general liability, product liability and all
other types of insurance maintained by EPS or Agrinomics or their respective
Affiliates with respect to the Purchased Assets and the Partially Exclusive
Patents, together with the carriers and liability limits for each such policy.
All such policies are in full force and effect. No notice of cancellation,
termination or reduction of coverage has been received with respect to any such
policy. No claim currently is pending under any such policy.

(o) Compliance with Law; Permits. Each of EPS and Agrinomics is and has been,
since January 1, 2005, in material compliance with all Laws applicable to it in
connection with the ownership or use of the Purchased Assets and the Partially
Exclusive Patents. Since January 1, 2005, neither EPS nor Agrinomics has
received any written notice, order, complaint or other written communication
from any Governmental Authority or any other Person that it is not in compliance
in all material respects with any such Laws with respect to the Purchased Assets
or the Partially Exclusive Patents. Either EPS or Agrinomics is in possession of
all permits necessary for EPS or Agrinomics to own and operate the Purchased
Facility, to lease and operate the PDX Facility and to use the Purchased Assets
and the Partially Exclusive Patents in all material respects, in each case as
currently operated or used (the “Permits”). Each of EPS and Agrinomics is and
has been in compliance in all material respects with all such Permits applicable
to it. No suspension, cancellation, modification, revocation or nonrenewal of
any such Permit is pending or, to the knowledge of the Seller, threatened.

(p) Taxes. There are no liens for Taxes (other than Permitted Encumbrances) on
any of the Purchased Assets. There is no dispute or claim concerning any Tax
liability of EPS or Agrinomics or their respective Affiliates claimed or raised
by any taxing authority in writing with respect to any Purchased Assets or
Partially Exclusive Patents.

(q) Environmental Matters. Neither EPS nor Agrinomics has received, or is aware
of any basis for, any communication or complaint from a Governmental Authority
or other Person alleging that EPS or Agrinomics or their respective Affiliates
has any liability under any

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

13



--------------------------------------------------------------------------------

Environmental Law or is not in compliance with any Environmental Law with
respect to the use of the Purchased Facility, the PDX Facility, the other
Purchased Assets or the Partially Exclusive Patents. To Seller’s knowledge, and
except with respect to such matters as would not reasonably be expected to
result in any liability under any Environmental Law, [ * ], and there is and has
been no Release or threatened Release of Hazardous Substances nor any clean-up
or corrective action of any kind relating thereto, on the Purchased Facility
(including any buildings, structures, improvements, soils and surface,
subsurface and ground waters thereof) or the PDX Facility. To Seller’s
knowledge, except as set forth in Section 5.1(q) of the Disclosure Schedule, no
underground improvement, including any treatment or storage tank or water, gas
or oil well, that is subject to regulation under Environmental Laws, is or has
been located on any property described in the foregoing sentence. To Seller’s
knowledge, neither EPS nor Agrinomics are actually, contingently, potentially or
allegedly liable (i) for any Release of, threatened Release of or contamination
by Hazardous Substances with respect to the Purchased Facility or the PDX
Facility or (ii) under any Environmental Law with respect to the Purchased
Facility or the PDX Facility. To Seller’s knowledge, there has been no Release
or threatened Release of Hazardous Substances nor any clean-up or corrective
action of any kind relating thereto, on the Purchased Facility (including any
buildings, structures, improvements, soils and surface, subsurface and ground
waters thereof) or the PDX Facility that was or would have been required to be
reported to Governmental Authorities under any Environmental Law. There is no
pending or, to the knowledge of the Seller, threatened investigation by any
Governmental Authority nor any pending or, to the knowledge of the Seller,
threatened Action with respect to the Purchased Facility or the PDX Facility in
connection with Hazardous Substances or otherwise under any Environmental Law.
Either EPS or Agrinomics holds all Environmental Permits necessary in connection
with the use of the Purchased Facility, the PDX Facility, the other Purchased
Assets, or the Partially Exclusive Patents as they are currently being used or
operated and is and has been in material compliance therewith, and the Seller
has provided the Purchaser with copies of all such Environmental Permits. To
Seller’s knowledge, neither the execution nor delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) require any notice
to or consent of any Governmental Authority or other Person pursuant to any
applicable Environmental Law or Environmental Permit or (ii) subject any
Environmental Permit to suspension, cancellation, modification, revocation or
non-renewal. The Seller has disclosed to the Purchaser all “Phase I”, “Phase II”
or other environmental assessment reports (“Environmental Reports”) that they
have knowledge of and have provided copies of such Environmental Reports that
they have in their possession or Control addressing the Purchased Facility or
the PDX Facility.

5.2 By the Purchaser. The Purchaser represents and warrants to the Seller that,
as of the Effective Date:

(a) Valid Existence; Subsidiary. The Purchaser is a corporation validly existing
and in good standing under the laws of the State of Delaware. The Purchaser is a
wholly owned subsidiary of Mycogen.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

14



--------------------------------------------------------------------------------

(b) Authority. The Purchaser has the requisite corporate power and authority to
enter into and to deliver the Transactional Agreements to which it is a party
and to perform its obligations thereunder, and the execution, delivery and
performance by the Purchaser of the Transactional Agreements to which it is a
party have been duly authorized by all necessary action on the part of the
Purchaser and its board of directors and its stockholders, if required.

(c) Binding Nature of Agreements. The Transactional Agreements to which the
Purchaser is a party constitute the legal, valid and binding obligations of the
Purchaser, enforceable against it in accordance with its terms, except to the
extent that enforcement thereof may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity).

(d) Non-Contravention. The execution and delivery by the Purchaser of this
Agreement and the purchase of the Purchased Assets by the Purchaser from the
Seller will not: (i) conflict with, or result in a violation of, the certificate
of incorporation, bylaws or other equivalent organizational documents of the
Purchaser; and (ii) result in a material violation by the Purchaser of any Law
that is applicable to the Purchaser or the Purchased Assets or Partially
Exclusive Patents.

(e) No Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the sale of
the Purchased Assets to the Purchaser or any of the other transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Purchaser or its Affiliates.

(f) Financing. The Purchaser has or will have sufficient cash to enable it to
make all timely payments under this Agreement and all other Transactional
Agreements.

(g) [ * ]. The Purchaser and its Affiliates have not received any written
notification of a [ * ], and have no knowledge of any [ * ].

5.3 DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 5 OR AS EXPRESSLY
SET FORTH IN THE TRANSACTION AGREEMENTS, EACH PARTY DISCLAIMS ANY AND ALL OTHER
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS WITH RESPECT TO ANY KNOW-HOW, DATA, CONSTRUCTS,
CELL LINES, GENES, SEED, ORGANISMS, COLLECTION, PORTFOLIO, DATABASE, TECHNOLOGY,
INVENTIONS OR INTELLECTUAL PROPERTY RIGHTS SOLD, LICENSED OR OTHERWISE
TRANSFERRED TO THE OTHER PARTY PURSUANT TO THE TERMS OF THIS AGREEMENT.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

15



--------------------------------------------------------------------------------

SECTION 6. INDEMNIFICATION.

6.1 Indemnification by the Seller. Subject to the limitations set forth in this
Section 6, the Seller shall indemnify the Purchaser and its Affiliates and each
of their trustees, directors, officers, employees and agents and their
respective successors, heirs and assigns (collectively, the “Purchaser
Indemnitees”) against (a) any Damages incurred by or imposed upon the Purchaser
Indemnitees or any one of them arising or resulting from any Claim brought by [
* ] or any of its licensees against one or more Purchaser Indemnitees with
respect to any infringement or alleged infringement of [ * ], in each case only
with respect to [ * ] having occurred prior to the Effective Date (such Claim,
the “[ * ] Claim”), provided that the Seller shall not have any obligation
pursuant to this Section 6.1(a) to indemnify the Purchaser Indemnitees (i) in
the event that such [ * ] Claim is first brought or made after any Purchaser
Indemnitee brings a Claim challenging the validity, enforceability, scope or
infringement of [ * ], or (ii) with respect to Damages resulting from any Claim
or portion thereof that is not a [ * ] Claim, including any Claim brought by [ *
] or any of its licensees with respect to any infringement or alleged
infringement of any [ * ] that is not [ * ] or any other cause of action that
does not concern [ * ]; and (b) any Damages that the Purchaser Indemnitees or
any one of them incurs resulting or arising from or otherwise relating to
(i) any Excluded Liabilities, including any liabilities arising from the use,
license, sale or exploitation of any of the Purchased Assets prior to the
Effective Date, except that this Section 6.1(b)(i) shall not be construed as
limiting the Purchaser’s indemnification obligations under the Contract Research
Agreement, (ii) any breach of the representations and warranties of the Seller
set forth in Section 5.1 or (iii) any breach of any of the covenants of the
Seller set forth in this Agreement.

6.2 Indemnification by the Purchaser. Subject to the limitations set forth in
this Section 6, the Purchaser shall indemnify the Seller and their Affiliates
and each of their trustees, directors, officers, employees and agents and their
respective successors, heirs and assigns (collectively, the “Seller
Indemnitees”) against any Damages that the Seller Indemnitees or any one of them
incurs resulting or arising from or otherwise relating to (a) any breach of the
representations and warranties of the Purchaser set forth in Section 5.2;
(b) any breach by the Purchaser of the covenants of the Purchaser set forth in
this Agreement; (c) any Assumed Liability; or (d) any liability arising from
(i) the post-Effective Date use, license, sale or exploitation of any of the
Purchased Assets by the Purchaser, its Affiliates and their respective
successors, assigns, licensees (except for the Seller and their Affiliates),
sublicensees (except for the Seller, their Affiliates and their and their
Affiliates’ licensees or sublicensees) and transferees, but excluding any such
liability resulting from or relating to an infringement of [ * ], or (ii) the
Purchaser’s or its Affiliates’ or sublicensees’ (except for the Seller, their
Affiliates and their and their Affiliates’ licensees or sublicensees) practice
of the licenses set forth in Sections 1.3 and 1.4, excluding any such liability
resulting from or relating to an infringement of [ * ]. In addition, the
Purchaser shall indemnify the Seller, the Sellable Assets Purchaser, and their
respective Affiliates and each of their respective trustees, directors,
officers, employees and agents and their respective successors, heirs and
assigns (collectively, the “Other Indemnitees”) against any Damages that the
Other Indemnitees or any one of them incurs resulting or arising from or
otherwise relating to [ * ] or the reasonable efforts by the Other Indemnitees
or any one of them to [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

16



--------------------------------------------------------------------------------

6.3 Limitations on Liability.

(a) If a party entitled to be indemnified under this Section 6 (an “Indemnified
Party”) wishes to assert an indemnification claim against the party subject to
such indemnification obligation under this Section 6 (the “Indemnifying Party”),
the Indemnified Party will deliver to the Indemnifying Party, as soon as
reasonably practicable, a written notice (a “Claim Notice”) setting forth:
(i) the specific representation, warranty or covenant alleged to have been
breached by the Indemnifying Party or the specific other matter with respect to
which the Indemnified Party is making such an indemnification claim; (ii) a
reasonably detailed description of the facts and circumstances giving rise to
the alleged breach of such representation, warranty or covenant or other matter;
and (iii) a reasonably detailed description of, and a good faith estimate of the
total amount of, the Damages actually incurred or expected to be incurred by the
Indemnified Party as a result of such alleged breach or other matter, which
estimate shall not limit the indemnification obligations of any Indemnifying
Party hereunder. Notwithstanding anything to the contrary contained in this
Agreement, the Indemnified Party will not be permitted to deliver any Claim
Notice to the Indemnifying Party (and will not be entitled to assert any claim
set forth in any Claim Notice) unless the Indemnified Party has reasonably
determined that the breach alleged in such Claim Notice has actually occurred
or, in the case of indemnification with respect [ * ], that [ * ] or its
licensee has actually filed or threatened in writing to file a suit that names
one or more Purchaser Indemnitees and alleges infringement of [ * ] by the
Purchaser or DAS [ * ], or by EPS or its Affiliates, prior to the Effective
Date.

(b) The Claims Period will begin on the date hereof and will terminate and
expire, and will cease to be of any force or effect as follows: with respect to
Damages arising from or otherwise relating to (i) any breach of the Core
Representations, on the date that is the [* ], (ii) any breach of a covenant
herein, [ * ] and (iii) any breach of any representation or warranty other than
a Core Representation, [ * ]. Notwithstanding the foregoing, if the Indemnified
Party shall have duly delivered to the Indemnifying Party, in conformity with
all of the applicable procedures set forth in Section 6.3(a), a Claim Notice
setting forth a claim for indemnification based upon a breach by the
Indemnifying Party of any of such representations, warranties or covenants, then
the specific claim set forth in such Claim Notice will survive the Claims
Period. The Indemnifying Party will not be liable for any claim for
indemnification [ * ], provided that the foregoing shall [ * ]. [ * ], the
Indemnifying Party will be required to indemnify the Indemnified Party [ * ].
The total amount of indemnifiable Damages required to be paid by the Seller to
the Purchaser Indemnitees [ * ] is limited to an amount equal to [ * ], provided
that the foregoing limitation shall not apply to Damages arising out of or
relating to the breach of any representation or warranty in the event of fraud,
intentional misrepresentation or intentional breach. For clarity, except in the
case of Damages arising out of or relating to the breach of any representation
or warranty in the event of fraud, intentional misrepresentation or intentional
breach, [ * ]. The total amount of indemnifiable Damages required to be paid by
the Seller to the Purchaser Indemnitees under [ * ] is limited to an amount
equal to [ * ], provided that the foregoing limitation shall not apply to
Damages arising out of or relating to the [ * ] in the event of fraud,
intentional misrepresentation or intentional breach. For clarity, except in the
case of Damages arising out of or relating to the [ * ] in the event of fraud,
intentional misrepresentation or intentional breach, [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

17



--------------------------------------------------------------------------------

(c) The Purchaser Indemnitees’ indemnification rights under Section 6.1(a) will
terminate and expire, and will cease to be of any force or effect, on the [ * ],
and any and all liabilities of the Seller with respect thereto will thereupon be
extinguished; provided, however, that if, prior to the [ * ], the Purchaser
shall have duly delivered to the Seller, in conformity with all of the
applicable procedures set forth in Section 6.3(a), a Claim Notice setting forth
a claim for indemnification under Section 6.1(a), then the specific claim set
forth in such Claim Notice will survive the [ * ]. With respect to the Seller’s
indemnification obligations under Section 6.1(a), the Seller shall indemnify the
Purchaser for [ * ] (the “Initial Threshold”). Thereafter, the Seller’s
indemnification obligations under Section 6.1(a) shall be [ * ] incurred by or
imposed upon any of the Purchaser Indemnitees in excess of the Initial
Threshold. Notwithstanding anything to the contrary in this Agreement, the total
amount of indemnifiable Damages required to be paid by Seller to the Purchaser
Indemnitees under Section 6.1(a) is limited to an amount equal to [ * ]. For
clarity, [ * ].

(d) An Indemnified Party seeking indemnification from the Indemnifying Party
shall specify in the Claim Notice the cause under which it seeks indemnification
so that the Parties can determine the applicable limitation under this
Section 6.3, if any, on the Indemnifying Party’s obligations with respect to
such indemnification. In no event shall the Indemnified Party be entitled, with
respect to a particular indemnification-triggering event, to indemnification
from the Indemnifying Party for multiple causes to which different limitations
apply. In addition, the Purchaser Indemnitees shall not be entitled to
indemnification pursuant to Section 6.1(b) with respect to any Claim brought by
[ * ] or any of its licensees with respect to infringement or alleged
infringement of [ * ].

(e) The total amount of all indemnifiable Damages required to be paid by the
Purchaser under Section 6.2 with respect to [ * ] is limited to an amount equal
to [ * ], provided that the foregoing limitation shall not apply to Damages
arising out of or relating to the breach of [ * ] in the event of fraud,
intentional misrepresentation or intentional breach. For clarity, except in the
case of Damages arising out of or relating to any representation or warranty in
the event of fraud, intentional misrepresentation or intentional breach, [ * ].
The total amount of indemnifiable Damages required to be paid by the Purchaser
to the Seller Indemnitees under Section 6.2 with respect to [ * ] is limited to
an amount equal to [ * ], provided that the foregoing limitation shall not apply
to Damages arising out of or relating to [ * ] in the event of fraud,
intentional misrepresentation or intentional breach. For clarity, except in the
case of Damages arising out of or relating to the breach of any Core
Representation or covenant in the event of fraud, intentional misrepresentation
or intentional breach, [ * ].

(f) No current or former individual, director, officer or employee of an
Indemnifying Party shall have any personal or individual liability of any nature
to the Indemnified Party.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

18



--------------------------------------------------------------------------------

(g) Without limiting the effect of any other limitation set forth in this
Section 6.3, for purposes of this Agreement, no representation or warranty of
the Indemnifying Party shall be deemed to have been breached if the Indemnified
Party had knowledge, on or prior to the Effective Date, of the inaccuracy in or
breach of such representation or warranty or of any facts or circumstances
constituting or resulting in an inaccuracy in or breach of such representation
or warranty.

(h) The amount of any Damages for which indemnification is provided under this
Section 6 shall be calculated net of any actual Tax benefit received by the
Indemnified Party or any Affiliate of the Indemnified Party in connection with
such Damages or any of the events or circumstances giving rise or otherwise
related to such Damages. If the Indemnified Party or any Affiliate of the
Indemnified Party actually receives a Tax benefit after an indemnification
payment is made, the Indemnified Party shall promptly pay the amount of such Tax
benefit to the Indemnifying Party at such time or times as and to the extent
that such Tax benefit is realized, but only to the extent of the aggregate
related indemnification payments made to the Indemnified Party by the
Indemnifying Party.

(i) To the extent the Indemnifying Party makes or is required to pay Damages to
the Indemnified Party under this Section 6, the Indemnifying Party will be
entitled to exercise, and will be subrogated to, any rights and remedies
(including rights of indemnity, rights of contribution and other rights of
recovery) that the Indemnified Party or any of the Indemnified Party’s
Affiliates may have against any other Person with respect to any Damages,
circumstances or Claim to which such indemnification payment is directly or
indirectly related. The Indemnified Party will take such actions (at the sole
expense of the Indemnifying Party) as the Indemnifying Party may reasonably
request for the purpose of enabling the Indemnifying Party to perfect or
exercise the Indemnifying Party’s right of subrogation hereunder.

(j) Promptly after the Indemnified Party becomes aware of any event or
circumstance that could reasonably be expected to constitute or give rise to any
indemnification claim by the Indemnified Party under this Section 6, the
Indemnified Party shall take all commercially reasonable steps to mitigate and
minimize all Damages that may result from such event or circumstance.

(k) Neither Party shall have any right to set-off, against payments owed by such
Party pursuant to this Agreement or the Contract Research Agreement, any amount
of Damages incurred by such Party or its respective indemnitees for which the
other Party has not yet fulfilled its obligation to indemnify such Party or its
respective indemnitees.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

19



--------------------------------------------------------------------------------

6.4 Defense of Third Party Claims.

(a) Subject to Section 6.4(c), upon its receipt of a Claim Notice, the
Indemnifying Party will have the right, at its election and at its sole expense,
to assume the defense with its own counsel of the Claim to which such Claim
Notice pertains. If the Indemnifying Party elects to assume the defense of such
Claim, then:

(i) notwithstanding anything to the contrary contained in this Agreement, the
Indemnifying Party will not be required to pay or otherwise indemnify the
Indemnified Party against any attorneys’ fees or other expenses incurred on
behalf of the Indemnified Party in connection with such Claim following the
Indemnifying Party’s election to assume the defense of such Claim unless (A) the
employment of such counsel shall have been specifically authorized in writing by
the Indemnifying Party, (B) the named parties to the Third Party Claim
(including any impleaded parties) include both the Indemnified Party and the
Indemnifying Party, and the Indemnified Party reasonably determines that
representation by counsel to the Indemnifying Party of both the Indemnifying
Party and such Indemnified Party may present such counsel with a conflict of
interest, or (C) the Purchaser is defending a [ * ] Claim;

(ii) the Indemnified Party will make available to the Indemnifying Party all
books, records and other documents and materials that are under the control of
the Indemnified Party or any of the Indemnified Party’s Affiliates, advisors or
representatives and that the Indemnifying Party reasonably considers necessary
or desirable for the defense of such Claim;

(iii) the Indemnified Party will execute such documents and take such other
actions, at the Indemnifying Party’s expense, as the Indemnifying Party may
reasonably request for the purpose of facilitating the defense of, or any
settlement, compromise or adjustment relating to, such Claim;

(iv) the Indemnified Party will otherwise cooperate at the Indemnifying Party’s
expense, as reasonably requested by the Indemnifying Party in the defense of
such Claim;

(v) the Indemnified Party will not admit any liability with respect to such
Claim; and

(vi) the Indemnifying Party may settle, adjust or compromise such Claim, on such
terms as the Indemnifying Party considers appropriate; provided, however, that
the Indemnifying Party will not settle, adjust or compromise such Claim, or
admit any liability with respect to such Claim, without the prior written
consent of the Indemnified Party, unless such settlement would not have any
impact on the Indemnified Party.

(b) If the Indemnifying Party elects not to assume the defense of such Claim,
then the Indemnified Party will proceed diligently to defend, at the
Indemnifying Party’s expense, such Claim with the assistance of counsel
reasonably satisfactory to the Indemnifying Party; provided, however, that the
Indemnified Party will not settle, adjust or compromise such Claim, or admit any
liability with respect to such Claim, without the prior written consent of the
Indemnifying Party, unless such settlement would not have any impact on the
Indemnifying Party.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

20



--------------------------------------------------------------------------------

(c) Notwithstanding Sections 6.4(a) and 6.4(b), the Seller shall not have the
right to assume the defense of any [ * ] Claim with respect to [ * ]. The
Purchaser Indemnitees will proceed diligently to defend such Claim; provided,
however, that the Purchaser Indemnitees will not settle, adjust or compromise
such [ * ], without the prior written consent of the Seller, unless such
settlement would not have any impact on the Seller.

6.5 Exclusive Remedy. The right of a Party to assert indemnification claims
against and receive indemnification payments from the other Party pursuant to
this Section 6 shall be the sole and exclusive right and remedy exercisable by
such Party with respect to any breach by the other Party of any representation,
warranty or covenant set forth in this Agreement; provided, however, that this
Section 6 shall not prevent either Party from asserting a tort claim for fraud
against the other Party in appropriate circumstances or from otherwise seeking
equitable relief under Section 8.8.

SECTION 7. COVENANTS.

7.1 Prosecution and Enforcement of Partially Exclusive Patents.

(a) As between the Parties, the Seller shall have the sole right to file,
prosecute and/or maintain the Partially Exclusive Patents, for which they shall
bear all associated costs and expenses. The Seller shall have the sole right to
select the countries in which they file, continue to prosecute, or maintain the
Partially Exclusive Patents. The Seller shall periodically notify the Purchaser
with respect to the status of the Partially Exclusive Patents, shall provide or
have provided to Purchaser copies of all office actions with respect to the
Partially Exclusive Patents promptly after their receipt, and shall consider the
comments of the Purchaser with respect to the Partially Exclusive Patents during
prosecution thereof, provided that [ * ]. Should the Seller decide not to file
or continue prosecuting or maintaining a particular Partially Exclusive Patent,
the Seller shall notify the Purchaser in writing promptly after such decision is
made and not less than sixty (60) days prior to any applicable deadline.
Thereafter, the Purchaser shall have the right, but not the obligation, to
assume such filing, prosecution and maintenance at its sole cost and expense,
provided that: (i) [ * ]; and (ii) [ * ].

(b) If either Party becomes aware of any Third Party activity that infringes a
Partially Exclusive Patent or any allegation by a Third Party that a Partially
Exclusive Patent is invalid or unenforceable, then that Party shall give prompt
written notice to the other Party regarding such infringement or allegation. As
between the Parties, the Seller shall have the first right, but not the
obligation, to attempt to resolve such infringement or allegation, whether by
settlement or judgment. In such event, the Purchaser agrees to be joined as a
necessary party to the suit (if applicable), at the request and expense of the
Seller, and to provide reasonable assistance in any such action, at the Seller’s
expense. If the Seller declines to attempt to resolve such infringement or
allegation, then, [ * ], the Purchaser shall have the subsequent right, but not
the obligation, to attempt to resolve such infringement or allegation, whether
by settlement or judgment. In such event, the Seller agrees to be joined as a
necessary party to the suit (if applicable), at the request and expense of the
Purchaser, and to provide reasonable assistance in any such action, at the
Purchaser’s expense.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

21



--------------------------------------------------------------------------------

7.2 Further Assurances; Access to Books and Records.

(a) Following the Effective Date, each Party shall, to the extent reasonably
requested by the other Party and at such other Party’s sole expense, execute and
deliver such documents and instruments and take such other actions as such other
Party may reasonably request in order to consummate and make effective the
transactions contemplated by this Agreement.

(b) Prior to the [ * ], the Seller shall transfer to the Purchaser copies of all
EPS laboratory notebooks pertaining to the Purchased Assets, provided that the
Seller may redact from such copies all entries with respect to experiments that
do not pertain to or are not used or held in connection with the Purchased
Assets or which the Seller is prohibited from disclosing pursuant to the
Exelixis Existing Agreements (such copies and data and all intellectual property
rights associated therewith, contained therein, the “Notebook Copies”).

(c) On the Effective Date, the Seller shall notify its external patent counsel
managing the prosecution of the Purchased Patents of the transfer of ownership
of such Purchased Patents to the Purchaser pursuant to this Agreement, and shall
instruct such counsel to maintain all records, files, notes and other
information relating to prosecution of the Purchased Patents on behalf of the
Purchaser. The Seller shall instruct such patent counsel to provide the
Purchaser, within seven (7) days after the Effective Date, with a list of
deadlines for the three (3) months subsequent to the Effective Date.

(d) After the Effective Date, to the extent necessary for the Seller’s
performance under the Contract Research Agreement or for the Seller to
investigate or confirm performance of contractual, financial or legal
obligations documented in such Books and Records, the Purchaser shall give the
Seller and the Seller’s advisors and representatives reasonable access to all
Books and Records to the extent such Books and Records relate to any period
prior to the Effective Date.

(e) As soon as practicable after the Effective Date, the Seller shall transfer
the Purchased Promoter Samples to the Purchaser at a location designated by the
Purchaser in writing.

7.3 Confidentiality.

(a) After the Effective Date, neither the Seller nor the Purchaser shall, and
the Seller and the Purchaser shall cause their respective Affiliates not to,
issue any press release or otherwise make any public statement or any other
public (or non-confidential) disclosure (whether or not in response to an
inquiry) regarding the terms of this Agreement and the transactions contemplated
by this Agreement without the prior written consent of the other Party;
provided, however, that (i) the Parties have agreed upon and will jointly issue
the press release

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

22



--------------------------------------------------------------------------------

set forth in Exhibit F no more than two (2) business days after the Effective
Date; (ii) either Party (or any of its Affiliates) shall have the right to make
such disclosure to the extent required by law or court order, including
securities laws and applicable securities exchange regulations, without first
obtaining such written consent from the other Party; (iii) either Party may
disclose the terms of this Agreement, on a need-to-know basis, to its
Affiliates; (iv) a Party or any of its Affiliates may disclose the terms of this
Agreement, on a need-to-know basis, to its investment bankers, employees,
consultants and agents, and to its potential or actual lenders, potential or
actual acquirors of all or a portion of the assets or stock of such Party or any
of its Affiliates, and potential or actual investors in connection with a
private financing (including a private investment in a public entity) by such
Party or any of its Affiliates; (v) the Seller may disclose the terms of this
Agreement pertaining to the Sellable Assets to any potential or actual Sellable
Assets Purchaser; (vi) the Seller may disclose the terms of this Agreement
pertaining to the Cell Factory Assets to any potential or actual purchaser or
collaborator of the Cell Factory Assets; and (vii) the Seller may disclose the
terms of this Agreement to any sublicensee solely to the extent necessary for
such sublicensee to ascertain the scope of the sublicense so granted; provided
further that, prior to any such disclosure to any Person set forth in (iv), (v),
(vi) or (vii), such Person must be bound by obligations of confidentiality and
non-use at least equivalent in scope to those set forth in this Section 7.3. A
copy of this Agreement may be filed by either Party with the Securities and
Exchange Commission. In connection with any such filing, such Party shall
endeavor to obtain confidential treatment of economic and trade secret
information, shall provide the other Party with an opportunity to review and
comment on such Party’s proposed redactions, and shall give due consideration to
any such comments, and shall use commercially reasonable efforts to obtain
acceptance of redactions reasonably requested by the other Party.

(b) For a period of [ * ] each party hereto shall (i) use commercially
reasonable efforts to maintain in confidence the Confidential Information of any
other Party who is not its Affiliate (but shall use not less than those efforts
as it uses to maintain in confidence its own proprietary industrial information
of similar kind and value) and not to disclose such Confidential Information to
any Third Party without prior written consent of the Party to whom such
Confidential Information belongs, and (ii) not use such Confidential Information
for any purpose except those permitted by this Agreement (it being understood
that this subsection (ii) shall not create or imply any rights or licenses not
expressly granted under Sections 1.3, 1.4 or 2.2.)

(c) The obligations in Section 7.3(b) shall not apply with respect to any
portion of the Confidential Information of a party (the “Disclosing Party”) that
an unaffiliated party hereto (the “Recipient Party”) can show:

(i) is or was publicly disclosed by the Disclosing Party or any of its
Affiliates, either before or after it is disclosed to the Recipient Party
hereunder;

(ii) was known to the Recipient Party or any of its Affiliates, without
obligation to keep it confidential, prior to disclosure by the Disclosing Party;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

23



--------------------------------------------------------------------------------

(iii) is or was disclosed to the Recipient Party or any of its Affiliates by a
Third Party without obligation to keep it confidential;

(iv) is or was published by a Third Party or otherwise becomes publicly
available or enters the public domain, either before or after it is disclosed to
the Recipient Party; or

(v) has been or is independently developed by employees or contractors of the
Recipient Party or any of its Affiliates without the aid, application or use of
Confidential Information of the Disclosing Party.

(d) A Party may disclose the Confidential Information of another Party to the
extent such disclosure is reasonably necessary in any of the following
instances:

(i) disclosures requested or required by operation of law or court order,
provided that such Party gives such other Party as much prior notice as is
reasonably practicable and legally permissible and discloses only such
information as it is obligated to disclose; and

(ii) disclosures, to the extent necessary for the performance of this Agreement
or exercise of rights (including the licenses and covenants not to sue set forth
in Section 2), to its Affiliates, employees, consultants and agents, as well as
actual or potential licensees or sublicensees, each of whom prior to such
disclosure must be bound by similar obligations of confidentiality and non-use
at least equivalent in scope to those set forth in this Section 7.3.

(e) The Purchased Know-How will be fully disclosed to the Purchaser and will be
treated by the Seller as Confidential Information of the Purchaser hereunder.

(f) The Non-Exclusive Know-How will be disclosed by the Seller to the Purchaser
during the term of the Contract Research Agreement. After the Effective Date,
EPS shall [ * ]. The Seller covenants that [ * ]. The obligations of [ * ] this
Section 7.3(f) shall expire on [ * ].

7.4 Tax Cooperation; Allocation of Certain Taxes.

(a) The Purchaser and the Seller agree to furnish or cause to be furnished to
each other, upon request, as promptly as practicable, such information and
assistance relating to the Purchased Assets (including, access to books and
records) as is reasonably necessary for the filing of all Tax Returns, and
making of any election related to Taxes, the preparation for any audit by any
taxing authority, and the prosecution or defense of any claim, suit or
proceeding relating to any Tax Return.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

24



--------------------------------------------------------------------------------

(b) All real property Taxes, personal property Taxes and similar ad valorem
obligations levied with respect to the Purchased Assets for a taxable period
which includes (but does not end on) the Effective Date (collectively, the
“Apportioned Obligations”) shall be apportioned between the Seller and the
Purchaser as of the Effective Date based on the number of days of such taxable
period ending on the Effective Date (the “Pre-Closing Tax Period”) and the
number of days of such taxable period after the Effective Date (with respect to
any such taxable period, the “Post-Closing Tax Period”). The Seller shall be
liable for the proportionate amount of such Apportioned Obligations that is
attributable to the Pre-Closing Tax Period, and the Purchaser shall be liable
for the proportionate amount of such Apportioned Obligations that is
attributable to the Post-Closing Tax Period. In the event that either the Seller
or the Purchaser shall receive any bill relating to the Apportioned Obligations
or shall make any payment for which it is entitled to reimbursement under this
Section 7.4(b), the other Party shall make such reimbursement promptly but in no
event later than twenty (20) days after the presentation of a statement setting
forth the amount of reimbursement to which the presenting Party is entitled
along with such supporting evidence as is reasonably necessary to calculate the
amount of reimbursement.

SECTION 8. MISCELLANEOUS PROVISIONS.

8.1 Guaranty.

(a) Exelixis acknowledges that EPS and Agrinomics are each a direct wholly owned
subsidiary of Exelixis. Exelixis hereby unconditionally and irrevocable
guarantees to the Purchaser the full performance by the Seller, as and when due
hereunder, of all obligations of the Seller under this Agreement.

(b) Mycogen acknowledges that the Purchaser is a wholly owned subsidiary of
Mycogen. Mycogen hereby unconditionally and irrevocable guarantees to the Seller
the full performance by the Purchaser, as and when due hereunder, of all
obligations of the Purchaser under this Agreement.

8.2 Time of the Essence. Time is of the essence in this Agreement.

8.3 Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given or
made as follows: (a) if sent by registered or certified mail in the United
States return receipt requested, upon receipt; (b) if sent designated for
overnight delivery by nationally recognized overnight air courier (such as DHL
or Federal Express), the next business day after delivery to such courier;
(c) if sent by facsimile transmission or by electronic transmission, including
email, when transmitted and receipt is confirmed; and (d) if otherwise actually
personally delivered, when delivered, provided that such notices, requests,
demands and other communications are delivered to the address set forth below,
or to such other address as any Party or Mycogen or Exelixis shall provide by
like notice to the other Parties or Mycogen or Exelixis to this Agreement:

if to the Seller or Exelixis:

Exelixis Plant Sciences, Inc.

16160 SW Upper Boones Ferry Road

Portland, Oregon 97224

Attention: Vice President of

Facsimile: (503) 670-7703

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

25



--------------------------------------------------------------------------------

with copies to:

Exelixis, Inc.

170 Harbor Way, P.O. Box 511

South San Francisco, California 94083

Attention: Senior VP, Patents and Licensing

Facsimile: (650) 837-8205

and

Cooley Godward Kronish LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, California 94306

Attention: Marya A. Postner, Esq.

Facsimile: (650) 849-7400

if to the Purchaser or Mycogen:

Agrigenetics, Inc.

9330 Zionsville Road

Indianapolis, Indiana 46268

Attn: General Counsel

Facsimile: (317) 337-6954

with copies to:

Dow AgroSciences LLC

9330 Zionsville Road

Indianapolis, Indiana 46268

Attn: General Counsel

Facsimile: (317) 337-6954

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

26



--------------------------------------------------------------------------------

and

King & Spalding LLP

1180 Peachtree Street

Atlanta, Georgia 30309

Attention:    C. William Baxley, Esq.

Anne M. Cox, Esq.

Facsimile: (404) 572-5132

8.4 Headings. The bold-faced headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

8.5 Counterparts and Exchanges by Electronic Transmission or Facsimile. This
Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission, including by email, or facsimile shall be
sufficient to bind the parties hereto to the terms and conditions of this
Agreement.

8.6 Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of New York (without
giving effect to principles of conflicts of laws).

8.7 Dispute Resolution.

(a) In the event of a claimed breach of this Agreement by either Party, or any
other dispute arising out of or related to this Agreement, the Parties shall try
to settle their differences amicably between themselves by first referring the
disputed matter to the respective heads of research of each Party, and if not
resolved by such research heads, by referring the disputed matter to the
respective Chief Executive Officers of each Party. Either Party may initiate
such informal dispute resolution by sending written notice of the dispute to the
other Party, and within [ * ] after receipt of such notice, such representatives
of the Parties shall meet either in person or by teleconference or video
conference to attempt in good faith to resolve any such dispute. If such
personnel are unable to resolve such dispute within [ * ] of their first
meeting, either Party may initiate arbitration by following the procedures set
forth in the commercial arbitration rules of the American Arbitration
Association (“AAA”) in effect on the Effective Date (the “AAA Rules”). Within [
* ] of the date provided for any answering statement to be filed by the
answering Party, each Party shall select an arbitrator from AAA’s National
Roster who is experienced in the field of biotechnology, preferably plant
biotechnology, and shall provide written notice thereof to the other Party and
to AAA. The two (2) arbitrators so selected shall mutually select a third
(3rd) arbitrator from AAA’s National Roster who is experienced in the field of
biotechnology, preferably plant biotechnology. The arbitration shall be
conducted in accordance with the procedures set forth below and under the AAA
Rules in the

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

27



--------------------------------------------------------------------------------

Denver, Colorado office of the AAA. The arbitrators so selected shall hold a
preliminary conference with the Parties within [ * ] after their appointment, at
which they will schedule a date for the arbitration hearing that will
accommodate no more than [ * ] for pre-hearing discovery. The arbitrators shall
render their decision after the hearing, in writing, as expeditiously as is
possible, and such decision shall be delivered based on written materials
submitted by the Parties to the arbitrators and on any oral presentation or
testimony offered at the hearing, but provided that neither Party shall be
required to attend any such hearing except that individual representatives of
the Parties may be required by subpoena to testify at the hearing as ordered by
the arbitrators. Each Party shall supply to the other Party a copy of any
written materials to be submitted to the arbitrators at least [ * ] prior to the
scheduled hearing. A default judgment may be entered against any Party that
fails to provide written materials to the other Party for the arbitration
hearing. The decision of the three arbitrators shall be final, binding and
unappealable and shall be filed as a judgment or record in any court having
proper jurisdiction. [ * ].

(b) Discovery shall be (i) limited to the exchange of and timely responding to
document requests, interrogatories, and depositions, not to exceed [ * ] per
witness, (ii) limited to information directly relevant to the disputed issues
and (iii) take into account claims of privilege, work product and other
restrictions on discovery as appear to be warranted. The Parties shall comply
with the AAA Rules and the scheduling order issued by the arbitrators in serving
and responding to discovery.

(c) The arbitrators may award the prevailing Party its attorneys’ and experts’
fees and disbursements incurred in resolving the dispute and may award other
sanctions to the extent the arbitrators find any dispute advanced in the
proceedings to be frivolous or without a good faith basis in fact and in law
when the dispute was first presented for arbitration.

(d) The arbitration shall be absolutely confidential. As a condition precedent
to the nomination or appointment of any person as arbitrator, such person shall
execute a confidentiality agreement with the Parties (“Arbitrator
Confidentiality Agreement”). Participation in the arbitration shall be strictly
limited to employees, agents, experts and counsel for the respective Parties
with an absolute “need to know”, and to Third Party witnesses with relevant
information that testify as ordered by the arbitrators. The identities of all
such employees, agents, experts, counsel of a Party and necessary Third Party
witness shall be disclosed to the other Party before such employee, agent,
expert, counsel or necessary Third Party witness participates in arbitration.
All pleadings, briefs and other written submissions shall be presented solely to
the arbitrators and exchanged between the Parties; copies shall not be lodged
with the AAA. All evidence likewise shall be presented solely to the
arbitrators. No copies of any submission by a Party or any documentary evidence
presented by a Party shall be made by the other Party or any of the arbitrators
except as necessary to prosecute or defend against claims at issue in the
dispute. The award shall not disclose any Confidential Information of any Party.
Promptly following the award, all submissions and documentary evidence presented
by a Party shall be returned to that Party by the other Party and by each of the
arbitrators, provided that neither of the Parties, as opposed to the
arbitrators, shall be obligated to return the submissions and documentary
evidence presented by the other Party until such time as the award is satisfied.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

28



--------------------------------------------------------------------------------

(e) Any issue concerning the extent to which any dispute is subject to
arbitration, or concerning the applicability, interpretation, or enforceability
of this Section 8.7, including any contention that all or any part of this
Section 8.7 is invalid or unenforceable, shall be governed by the Federal
Arbitration Act and resolved by the arbitrators, not the court.

8.8 Injunctive Relief.

(a) Each party hereto acknowledges and agrees that any violation of the terms of
this Agreement may result in irreparable injury and damage to the other parties
hereto that may not be adequately compensable in money damages, and for which
the other parties hereto will have no adequate remedy at law. Each party hereto
therefore consents and agrees that the other parties hereto may obtain such
interlocutory injunctions, orders and decrees as may be necessary to enforce
their respective rights under this Agreement, which rights shall be cumulative
and in addition to any other rights or remedies to which such parties may be
entitled.

(b) [ * ]

8.9 Successors and Assigns; Parties in Interest. This Agreement shall be binding
upon and inure to the benefit of the Seller and their successors and assigns (if
any) and the Purchaser and its successors and assigns (if any). Except as set
forth in Section 2.2(d), none of the provisions of this Agreement is intended to
provide any rights or remedies to any Person other than the parties to this
Agreement and their respective successors and assigns (if any).

8.10 Waiver. No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

8.11 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Purchaser and the Seller (and, if such amendment
affects Section 6, 7.3 or Section 8.1, Mycogen and Exelixis, or if such
amendment affects Section 8.15, Exelixis).

8.12 Severability. In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

29



--------------------------------------------------------------------------------

8.13 Entire Agreement. The Transactional Agreements set forth the entire
understanding of the parties relating to the subject matter thereof and
supersede all prior agreements and understandings among or between any of the
parties relating to the subject matter thereof.

8.14 Assignment. None of the Seller, the Purchaser, Mycogen nor Exelixis may
assign any of their respective rights or delegate any of their respective
obligations under this Agreement to any other Person without the prior written
consent of the other parties hereto, provided that the Seller and the Purchaser
may assign all of their respective rights and obligations under this Agreement,
but not less than all, without such consent to any of their respective
Affiliates or to their respective successors in interest in connection with the
sale of all or substantially all of their respective assets to which this
Agreement pertains, through merger, acquisition or other similar transactions.

8.15 Non-Competition.

(a) For a period of [ * ] (the “Covered Period”), EPS, Agrinomics and Exelixis
and their respective Affiliates, other than a Permitted Affiliate, shall not for
themselves or for any other Person: [ * ]. A “Permitted Affiliate” shall mean a
Person who acquires all or substantially all of the stock or assets of EPS,
Agrinomics or Exelixis.

(b) Each of EPS, Agrinomics and Exelixis acknowledges that the covenants of EPS,
Agrinomics and Exelixis set forth in this Section 8.15 are an essential element
of this Agreement and that any breach by EPS, Agrinomics or Exelixis of any
provision of this Section 8.15 will result in irreparable injury to the
Purchaser. Each of EPS, Agrinomics and Exelixis have independently consulted
with their counsel and after such consultation agrees that the covenants set
forth in this Section 8.15 are reasonable and proper to protect the legitimate
interest of the Purchaser.

8.16 Expenses. Except as otherwise provided herein, all fees and expenses
payable in connection with the consummation of the transactions contemplated by
this Agreement shall be borne by the party incurring the fees or expenses or
seeking such consent or approval.

8.17 Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

30



--------------------------------------------------------------------------------

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement and Exhibits and Schedules to this Agreement. The Exhibits and
Schedules attached hereto are deemed to be part of this Agreement as if fully
set forth herein.

{Remainder of page intentionally left blank}

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

31



--------------------------------------------------------------------------------

The parties to this Agreement have caused this Agreement to be executed and
delivered as of the Effective Date.

 

AGRIGENETICS, INC.,

a Delaware corporation

By:   /s/ Antonio Galindez Name:   Antonio Galindez Sept. 4, 2007 Title:  
President

 

MYCOGEN, INC.,

a California corporation

solely pursuant to Section 7.3 and Section 8 hereunder

By:   /s/ Jerome Peribere Name:   Jerome A. Peribere Sept. 4, 2007 Title:  
President

{Signature Page to Asset Purchase and License Agreement}

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXELIXIS PLANT SCIENCES, INC.,

a Delaware corporation

By:   /s/ George Scangos Name:   George A. Scangos Title:   President and Chief
Executive Officer

AGRINOMICS, LLC,

a Delaware limited liability company

By:   /s/ George Scangos Name:   George A. Scangos Title:   Chief Executive
Officer

EXELIXIS, INC.,

a Delaware corporation

solely pursuant to Section 7.3 and Section 8 hereunder

By:   /s/ George Scangos Name:   George A. Scangos Title:   President and Chief
Executive Officer

{Signature Page to Asset Purchase and License Agreement}

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT A

CERTAIN DEFINITIONS

For purposes of the Agreement (including this Exhibit A), the following terms
shall have the meaning set forth or as referenced below:

“AAA” shall have the meaning set forth in Section 8.7(a).

“AAA Rules” shall have the meaning set forth in Section 8.7(a).

“Activation Tagging Patents” shall mean (a) all Purchased Patents identified as
such on Schedule 1.1(c), (b) all continuations, continued prosecutions,
continuations-in-part, divisionals, substitutes and foreign counterparts
thereof, (c) all patents issuing from or claiming priority to any of the
foregoing and (d) all re-examinations, reissues, renewals, extensions and term
restorations of any of the foregoing.

“ACTTAG” shall mean the Seller’s proprietary activation tagging technology.

“Acquisition” shall have the meaning set forth in the Recitals.

“Affiliate”, with respect to a Person, shall mean any person, corporation,
partnership or other entity that directly or indirectly controls or is
controlled by or is under common control with such Person. For purposes of this
definition, the term “control” (including, with correlative meaning, the terms
“controlled by” or “under common control with”) means the actual power, either
directly or indirectly through one or more intermediaries, to direct or cause
the direction of the management and policies of such entity, whether by the
ownership of fifty percent (50%) or more of the voting stock of such entity, or
by contract or otherwise.

“Aggregate Payment” shall have the meaning set forth in Section 6.3(b).

“Agreement” shall mean the Asset Purchase and License Agreement to which this
Exhibit A is attached, as it may be amended from time to time.

“Agrinomics” shall have the meaning set forth in the Preamble.

“Allocation Statement” shall have the meaning set forth in Section 4.3.

“Apportioned Obligations” shall have the meaning set forth in Section 7.4(b).

“Arabidopsis ACTTAG Database” shall mean [ * ].

[ * ].

“Arbitrator Confidentiality Agreement” shall have the meaning set forth in
Section 8.7(d).

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

A-1



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” shall have the meaning set forth in
Section 1.2(b)(iii).

“Assumed Liabilities” shall have the meaning set forth in Section 3.1.

[ * ] shall mean [ * ] and its Affiliates.

[ * ]

[ * ]

[ * ] shall mean: (a) all patents and patent applications set forth on Schedule
2.2; (b) all continuations, continued prosecutions, continuations-in-part,
divisionals, substitutes and foreign counterparts thereof; (c) all patents
issuing from or claiming priority to any of the foregoing; and (d) all
re-examinations, reissues, renewals, extensions and term restorations of any of
the foregoing.

[ * ]

[ * ]

[ * ] shall mean:

(a) (i) all patents and patent applications set forth on Schedules 1.3(a) and
(c); (ii) all continuations, continued prosecutions, continuations-in-part,
divisionals, substitutes and foreign counterparts thereof; (iii) all patents
issuing from or claiming priority to any of the foregoing; and (iv) all
re-examinations, reissues, renewals, extensions and term restorations of any of
the foregoing; and

(b) [ * ]

[ * ]

“Bill of Sale” shall have the meaning set forth in Section 1.2(b)(ii).

[ * ]

[ * ]

“Books and Records” shall mean all books, records, ledgers and files or other
similar information of the Seller (in any form or medium) in Seller’s possession
as of the Effective Date that are (a) related to, used or held for use in
connection with the Purchased Facility, the operation thereof or the Purchased
Operative Assets, (b) files with respect to filing, prosecution, maintenance or
enforcement of the Purchased Patents prior to the Effective Date, or
(c) invention disclosures owned by the Seller that do not relate to any Excluded
Assets.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

A-2



--------------------------------------------------------------------------------

“Cell Culture Applications” shall mean the use of technology and Know-How in [ *
]

“Cell Factory Assets” shall mean the assets set forth on Schedule 2.1(d) hereto
that are Controlled by the Seller.

“Cell Factory Purchase Agreement” shall have the meaning set forth in
Section 2.1(c)(ii).

[ * ] means a patent application that is Controlled by EPS and claims or
contains [ * ].

“Claim” shall mean any claim, demand, dispute, action, suit, proceeding,
investigation or other similar matter.

“Claim Notice” shall have the meaning set forth in Section 6.3(a).

“Claims Period” shall mean the period during which a claim for indemnification
may be asserted hereunder by an Indemnified Party.

“Closing” shall have the meaning set forth in Section 1.2(a).

“Combined Payment” shall have the meaning set forth in Section 6.3(e).

“Computers” shall mean the computers expressly set forth on Schedule 2.1(a)
hereto, including all data and software stored thereon.

“Confidential Information” shall mean (a) all information disclosed by the
Seller to the Purchaser, whether before, on or after the Effective Date, with
respect to the Non-Exclusive Assets and (b) all information disclosed by the
Seller to the Purchaser or the Purchaser to the Seller, whether before, on or
after the Effective Date, with respect to the Purchased Assets or Partially
Exclusive Patents. The Confidential Information described in subsection (a) of
this definition shall be deemed the Confidential Information of the Seller. The
Confidential Information described in subsection (b) of this definition shall be
deemed the Confidential Information of the Purchaser.

“Contract Research Agreement” shall have the meaning set forth in the Recitals.

“Contractual Assets” shall mean [ * ].

“Control” or “Controlled” shall mean ownership or other legal authority or right
of a Party or any of its Affiliates to grant a license or sublicense of
intellectual property rights to another Party or its Affiliates or to transfer
materials to another Party or its Affiliates, without the grant or such license,
sublicense or transfer alone constituting a material breach of an agreement
between that Party (or its Affiliates) and a Third Party.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

A-3



--------------------------------------------------------------------------------

“Core Representation” shall mean any of the representations and warranties set
forth in the following Sections: [ * ].

[ * ]

[ * ]

“Covered Crops” shall mean [ * ].

“Covered Period” shall have the meaning set forth in Section 8.15(a).

[ * ]

“Damages” shall mean all obligations, liabilities, damages, losses, expenses
(including reasonable attorney’s fees and reasonable expenses of litigation),
penalties, fines and judgments, but excluding incidental, consequential,
indirect, special and punitive damages.

“DAS” shall mean Dow AgroSciences LLC.

“Disclosing Party” shall have the meaning set forth in Section 7.3(c).

“Disclosure Schedule” shall have the meaning set forth in Section 5.1.

“Dollars” shall mean United States dollars.

[ * ]

[ * ]

[ * ]

[ * ]

“Dual-Use Assets” shall mean: [ * ].

“Effective Date” shall have the meaning set forth in Section 1.2(a).

“Encumbrance” shall mean any charge, claim, mortgage, lien, option, pledge,
security interest, easement, encroachment, right of first refusal, adverse claim
or other restriction of any kind, including any restriction on or transfer or
other assignment, as security or otherwise, of or relating to use, quiet
enjoyment, voting, transfer, receipt of income or exercise of any other
attribute of ownership.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

A-4



--------------------------------------------------------------------------------

“Environmental Laws” shall mean any Laws of any Governmental Authority relating
to (a) releases or threatened releases of Hazardous Substances or materials
containing Hazardous Substances; (b) the manufacture, handling, transport, use,
treatment, storage or disposal of Hazardous Substances or materials containing
Hazardous Substances; or (c) pollution or protection of the environment, health,
safety or natural resources.

“Environmental Permits” shall mean all Permits under any Environmental Law.

“Environmental Reports” shall have the meaning set forth in Section 5.1(q).

“EPS” shall have the meaning set forth in the Preamble.

“Excluded Assets” shall mean all assets of the Seller that are not Purchased
Assets, Partially Exclusive Patents or Non-Exclusive Assets, including:

 

  (a) the Cell Factory Assets;

 

  (b) the Sellable Assets;

 

  (c) the Contractual Assets;

 

  (d) the Dual-Use Assets; and

 

  (e) the Excluded Patents.

“Excluded Patents” shall mean (a) all patents and patent applications listed on
Schedule 2.1(d) or Schedule 2.1(e), (b) all continuations, continued
prosecutions, continuations-in-part, divisionals, substitutes and foreign
counterparts of any of the foregoing, (c) all patents issuing from or claiming
priority to any of the foregoing and (d) all re-examinations, reissues,
renewals, extensions and term restorations of any of the foregoing.

“Excluded Portfolios” shall mean the [ * ].

“Excluded Liabilities” shall have the meaning set forth in Section 3.2.

“Exelixis” shall have the meaning set forth in the Preamble.

“Exelixis Existing Agreements” shall mean the following:

 

  (a) [ * ]

“Field Crops” shall mean [ * ]

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

A-5



--------------------------------------------------------------------------------

“First Anniversary Payment” shall have the meaning set forth in Section 4.1.

[ * ]

[ * ]

[ * ]

[ * ]

“Governmental Authority” shall mean any United States or non-United States
federal, national, supranational, state, provincial, local or similar
government, governmental, regulatory or administrative authority, branch, agency
or commission or any court, tribunal, or arbitral or judicial body (including
any grand jury).

“Greenhouse Lease” shall mean the Lease Agreement by and between Purchaser and
EPS, effective as of the Effective Date.

“Hazardous Substances” shall mean (a) those substances defined in or regulated
under the Hazardous Materials Transportation Act, the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”), the Clean Water Act, the Safe Drinking Water Act, the
Atomic Energy Act, the Federal Insecticide, Fungicide, and Rodenticide Act and
the Clean Air Act, and their state counterparts, as each may be amended from
time to time, and all regulations thereunder; (b) petroleum and petroleum
products, including crude oil and any fractions thereof; (c) natural gas,
synthetic gas, and any mixtures thereof; (d) polychlorinated biphenyls, asbestos
and radon; (e) any other pollutant or contaminant; and (f) any substance,
material or waste regulated by any Governmental Authority pursuant to any
Environmental Law.

[ * ] shall mean [ * ]

“Indemnified Party” shall have the meaning set forth in Section 6.3(a).

“Indemnifying Party” shall have the meaning set forth in Section 6.3(a).

“Initial Threshold” shall have the meaning set forth in Section 6.3(c).

“Intellectual Property Rights” shall mean all rights of the following types,
which may exist or be created under the laws of any jurisdiction in the world:
(a) rights associated with works of authorship, including copyrights; (b) trade
secret rights; (c) patent and industrial property rights; and (d) rights in or
relating to registrations, renewals, extensions, combinations, divisions, and
reissues of, and applications for, any of the rights referred to in clauses
“(a)” through “(c)” above.

“Internal Revenue Code” shall mean the United States Internal Revenue Code of
1986, as amended.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

A-6



--------------------------------------------------------------------------------

“Key Employee” shall mean any of the following: [ * ].

“Key Personnel” shall have the meaning set forth in the Contract Research
Agreement.

“Know-How” shall mean all data, inventions, discoveries, findings, methods,
information, processes, informatics, techniques and technology (whether or not
patentable), including, formulae, materials, including biological materials,
practices, methods, knowledge, know-how, processes, experience, test data
(including biological, field trial and test data, and related reports,
statistical analyses, expert opinions and the like), analytical and quality
control data, marketing data, which in all cases are not generally known, and
the trade secret rights to the foregoing.

“Law” shall mean any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, policy, decree or order of any Governmental
Authority.

“Letter” shall have the meaning set forth in Section 1.2(b)(iv).

“Listed Patents” shall have the meaning set forth in Section 5.1(c)(i).

[ * ]

[ * ]

“Mycogen” shall have the meaning set forth in the Preamble.

[ * ]

[ * ] shall have the meaning set forth in Section 2.4.

[ * ] means a patent application that is Controlled by EPS and claims or
contains [ * ].

“Non-Exclusive Assets” shall mean:

 

  (a) the Non-Exclusive Know-How; and

 

  (b) the Non-Exclusive Patents.

“Non-Exclusive Know-How” shall mean the Know-How possessed and Controlled by the
Seller on the Effective Date, subject to any obligation the Seller has with
respect to any Third Party as of the Effective Date, that relates to:

 

  (a) [ * ]

excluding Know-How that is Purchased Know-How or a Contractual Asset.
Non-Exclusive Know-How includes, but is not limited to, the Know-How identified
on Schedule 1.4(a) attached hereto.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

A-7



--------------------------------------------------------------------------------

“Non-Exclusive Patents” shall mean (a) all patents and patent applications set
forth on Schedule 1.4(b); (b) all continuations, continued prosecutions,
continuations-in-part, divisionals, substitutes and foreign counterparts
thereof; (c) all patents issuing from any of the foregoing; and (d) all
re-examinations, reissues, renewals, extensions and term restorations of any of
the foregoing.

“Notebook Copies” shall have the meaning set forth in Section 7.2(b).

“Notice” shall have the meaning set forth in Section 2.1(c)(ii).

“Notice Period” shall have the meaning set forth in Section 2.1(c)(ii).

[ * ]

“Partially Exclusive Patents” shall mean:

 

  (a) (i) all patents and patent applications set forth on Schedules 1.3(a),
(b) and (c); (ii) all continuations, continued prosecutions,
continuations-in-part, divisionals, substitutes and foreign counterparts
thereof; (iii) all patents issuing from or claiming priority to any of the
foregoing; and (iv) all re-examinations, reissues, renewals, extensions and term
restorations of any of the foregoing; and

 

  (b) [ * ]

“Parties” shall have the meaning set forth in the Preamble.

“Party” shall have the meaning set forth in the Preamble.

“[ * ] Claim” shall have the meaning set forth in Section 6.1.

“Patent Assignment Agreement” shall have the meaning set forth in
Section 1.2(b)(ii).

“Patent Expiration Date” shall have the meaning set forth in Section 6.3(c).

“[ * ]” shall mean the owner of the [ * ].

“PDX Facility” shall mean the facility with an address of 16160 SW Upper Boones
Ferry Road, Portland, Oregon 97224.

“PDX Facility Lease” shall mean the Lease Agreement by and between Pacific
Realty Associates and EPS dated March 7, 2006, as amended on or before the
Effective Date.

“PDX Facility License” shall mean the PDX Facility License Agreement by and
between Purchaser and EPS, effective as of the Effective Date.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

A-8



--------------------------------------------------------------------------------

“Permits” shall have the meaning set forth in Section 5.1(o).

“Permitted Affiliate” shall have the meaning set forth in Section 8.15.

“Permitted Contacts” shall have the meaning set forth in Section 2.1(b)(ii)(1).

“Permitted Encumbrance” shall mean (a) any lien for current Taxes and
assessments not yet past due, (b) any mechanics’, workmen’s, repairmen’s,
warehousemen’s and carriers’ lien arising in the ordinary course of business
consistent with past practice of the Seller, (c) statutory or common law liens
arising in the ordinary course of business for sums not yet past due, including
statutory or common law liens to secure obligations arising in the ordinary
course of business to landlords, lessor or renters under leases or rental
agreements, (d) security given in the ordinary course of business to any public
utility, Governmental Authorities or other statutory or public authority,
wherein the underlying obligations are not yet past due, (e) deposits or pledges
made in connection with, or to secure payment of, workers’ compensation,
unemployment insurance or similar programs mandated by applicable Law,
(f) zoning, building code, entitlement, conservation restriction and other land
use and environmental regulations by Governmental Authorities that do not
materially interfere with the present use of the Purchased Assets, and (g) all
covenants, conditions, restrictions, easements, charges and rights-of-way and
other similar matters of record set forth in any state, local or municipal
franchise applicable to the Purchased Assets that do not materially interfere
with the present use of the Purchased Assets.

“Permitted Purposes” shall have the meaning set forth in Section 7.3(f).

“Person” shall mean an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

[ * ]

[ * ]

“Post-Closing Tax Period” shall have the meaning set forth in Section 7.4(b).

“Pre-Closing Tax Period” shall have the meaning set forth in Section 7.4(b).

“Purchase Price” shall have the meaning set forth in Section 4.1.

“Purchased Agreement Assets” shall mean EPS’s interest in the materials, data,
information and intellectual property generated under the [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

A-9



--------------------------------------------------------------------------------

“Purchased Assets” shall mean all of the Seller’s right, title and interest in,
to and under the following:

 

  (a) the Purchased Agreement Assets;

 

  (b) the Purchased [ * ];

 

  (c) the Purchased [ * ];

 

  (d) the Purchased Facility;

 

  (e) the Purchased Know-How;

 

  (f) the Purchased Operative Assets;

 

  (g) the Purchased Patents;

 

  (h) the Purchased [ * ];

 

  (i) the Purchased Assigned Agreements;

 

  (j) the Purchased Promoter Samples;

 

  (k) the Notebook Copies; and

 

  (l) the Books and Records.

The Purchased Assets do not include any assets that are included in the
Partially Exclusive Patents, Non-Exclusive Assets, or the Excluded Assets.

“Purchased Assigned Agreements” shall mean the following agreements:

 

  (a) the [ * ]; and

 

  (b) the [ * ].

“Purchased [ * ]” shall mean all [ * ].

“Purchased [ * ]” shall mean the portion of the [ * ].

[ * ]

“Purchased Know-How” shall mean the Know-How set forth on Schedule 1.1(a).

“Purchased Operative Assets” shall mean (a) [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

A-10



--------------------------------------------------------------------------------

“Purchased Patents” shall mean:

 

  (a) (i) all patents and patent applications owned by the Seller as of the
Effective Date, including those patents and patent applications listed on
Schedule 1.1(c) or Schedule 2.2, (ii) all continuations, continued prosecutions,
continuations-in-part, divisionals, substitutes and foreign counterparts of any
of the foregoing, (iii) all patents issuing from or claiming priority to any of
the foregoing and (iv) all re-examinations, reissues, renewals, extensions and
term restorations of any of the foregoing; and

 

  (b) [ * ],

provided, however, that the Purchased Patents shall not include any Excluded
Patent, Non-Exclusive Patent or Partially Exclusive Patent

“Purchased Promoters” shall mean the promoters set forth on Schedule 1.1(d),
without consideration of the plasmid that the promoter is present in or whether
the promoter exhibits the putative function/specificity.

“Purchased Promoter Patents” shall mean all Purchased Patents pertaining to the
Purchased Promoters, including: (a) the Purchased Patents identified as such on
Schedule 1.1(c), (b) all continuations, continued prosecutions,
continuations-in-part, divisionals, substitutes and foreign counterparts
thereof, (c) all patents issuing from or claiming priority to any of the
foregoing and (d) all re-examinations, reissues, renewals, extensions and term
restorations of any of the foregoing.

“Purchased Promoter Samples” shall mean, [ * ].

“Purchased [ * ]” shall mean all [ * ] pursuant to the [ * ].

“Purchased [ * ]” shall mean all [ * ].

“Purchaser” shall have the meaning set forth in the Preamble.

“Purchaser Indemnitees” shall have the meaning set forth in Section 6.1.

[ * ] shall mean any and all [ * ].

“Recipient Party” shall have the meaning set forth in Section 7.3(c).

“Release” shall have the meaning set forth in Section 101(22) of CERCLA.

[ * ]

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

A-11



--------------------------------------------------------------------------------

[ * ] shall mean:

 

  (a) (i) all patents and patent applications set forth on Schedules 1.3(a) and
(b); (ii) all continuations, continued prosecutions, continuations-in-part,
divisionals, substitutes and foreign counterparts thereof; (iii) all patents
issuing from or claiming priority to any of the foregoing; and (iv) all
re-examinations, reissues, renewals, extensions and term restorations of any of
the foregoing; and

 

  (b) [ * ].

“Representation Threshold” shall have the meaning set forth in Section 6.3(b).

“Restriction Period” shall have the meaning set forth in Section 2.1(b)(ii)(5).

“Sellable Agreements” shall mean the agreements set forth in Schedule 2.1(b).

“Sellable Assets” shall mean the [ * ].

“Sellable Assets Purchase Agreement” shall have the meaning set forth in
Section 2.1(b)(ii)(5).

“Sellable Assets Purchaser” shall have the meaning set forth in
Section 2.1(b)(i).

“Sellable Assets Sale” shall have the meaning set forth in Section 2.1(b)(i).

[ * ] shall have the meaning set forth in Section [ * ].

“Seller” shall have the meaning set forth in the Preamble.

“Seller Indemnitees” shall have the meaning set forth in Section 6.2.

“Seller Parties” shall have the meaning set forth in Section 2.2(d).

“Statutory Warranty Deed” shall have the meaning set forth in
Section 1.2(b)(ii).

“Tax” or “Taxes” shall mean any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Section 59A of
the Internal Revenue Code), customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
whether computed on a separate or consolidated, unitary or combined basis or in
any other matter, including any interest, penalty or addition thereto, whether
disputed or not and including any obligation to indemnify or otherwise assume or
succeed to the Tax liability of any other Person.

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

A-12



--------------------------------------------------------------------------------

“Third Party” shall mean any Person that is not a Party to this Agreement or an
Affiliate of a Party to this Agreement.

“Third Party [ * ]” shall mean all [ * ].

“Third Party [ * ]” shall mean the portion of the [ * ].

“Third Party [ * ]” shall mean the portion of the [ * ].

[ * ]

[ * ]

“Transactional Agreements” shall mean (a) this Agreement, (b) the Contract
Research Agreement, (c) the Statutory Warranty Deed, (d) the Bill of Sale,
(e) the Patent Assignment Agreement, (f) the Assignment and Assumption
Agreement, (g) the Letter, (h) the Greenhouse Lease and (i) the PDX Facility
License.

“Transferee Parties” shall have the meaning set forth in Section 2.2(d).

[ * ]

[ * ] shall mean data [ * ].

[ * ] shall mean any database in Seller’s possession and Control as of the
Effective Date [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

A-13



--------------------------------------------------------------------------------

Exhibit B

Statutory Warranty Deed

AFTER RECORDING RETURN TO, and

UNTIL FURTHER NOTICE, ALL FUTURE

TAX STATEMENTS SHALL BE SENT TO:

Agrigenetics, Inc.

9330 Zionsville Road

Indianapolis, Indiana 46268

Attention: General Counsel

Facsimile: (317) 337-6954

[ * ]

STATUTORY WARRANTY DEED

EXELIXIS PLANT SCIENCES, INC., a Delaware corporation, formerly known as
AGRITOPE, INC., an Oregon Corporation, as Grantor, conveys and warrants to
AGRIGENETICS, INC., a Delaware corporation as Grantee, the following described
real property free of encumbrances except an specifically set forth herein
situated in [ * ], to-wit:

PARCEL I – [ * ].

PARCEL II – [ * ].

The said property is free from encumbrances EXCEPT: PREMISES HEREIN DESCRIBED
HAVE BEEN ZONED OR CLASSIFIED FOR [ * ], PROPERTY MAY BE SUBJECT TO ADDITIONAL
TAXES OR PENALTIES AND INTEREST; RIGHTS OF THE PUBLIC IN AND TO ANY PORTION OF
PREMISES; AGREEMENT FOR MAINTENANCE OF PUBLIC ROAD RECORDED [ * ].

THIS INSTRUMENT WILL NOT ALLOW USE OF THE PROPERTY DESCRIBED IN THIS INSTRUMENT
IN VIOLATION OF APPLICABLE LAND USE LAWS AND REGULATIONS. BEFORE SIGNING OR
ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD
CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY APPROVED
USES.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

B-1



--------------------------------------------------------------------------------

The true consideration for this conveyance is $[ * ].

Dated this 31st day of August, 2007

Grantor:

 

EXELIXIS PLANT SCIENCES, INC.,
a Delaware corporation By:   /s/ George Scangos Name:   George Scangos Title:  
President & Chief Executive Officer

 

STATE OF CALIFORNIA

   )       )    ss.

COUNTY OF SAN MATEO

   )   

On Aug-31-2007, 2007 before me, J. Cohen, Notary Public, Notary Public,
personally appeared George Scangos, personally known to me to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

Witness my hand and official seal. /s/ J. Cohen

Commission # 1745073

Signature of Notary Public

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

B-2



--------------------------------------------------------------------------------

Execution Copy

Exhibit C

Bill of Sale

THIS BILL OF SALE is made as of September 4, 2007, by EXELIXIS PLANT SCIENCES,
INC., a Delaware corporation (“EPS”) and AGRINOMICS, LLC, a Delaware limited
liability corporation (“Agrinomics”) (and collectively with EPS, the “Seller”)
for the benefit of AGRIGENETICS, INC., a Delaware corporation (the “Purchaser”).
Capitalized terms used but not defined in this Bill of Sale shall have the
meanings given to them in the Asset Purchase Agreement (as defined below).

RECITALS

WHEREAS, the Purchaser, the Seller, Mycogen Corporation and Exelixis, Inc. have
entered into that certain Asset Purchase and License Agreement on September 4,
2007 (the “Asset Purchase Agreement”), which provides for the sale of the
Purchased Assets to, and the assumption of the Assumed Liabilities by, the
Purchaser, for consideration in the amount and on the terms and conditions set
forth in the Asset Purchase Agreement; and

WHEREAS, by this instrument the Seller is vesting in the Purchaser all rights,
title and interest in, to and under the Purchased Assets free and clear of all
Encumbrances except for Permitted Encumbrances as provided in the Asset Purchase
Agreement.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Seller hereby sells, assigns, transfers,
conveys and delivers to the Purchaser all right, title and interest in, to and
under the Purchased Assets, free and clear of all Encumbrances except for
Permitted Encumbrances as provided in the Asset Purchase Agreement.

The Seller hereby constitutes and appoints the Purchaser, its successors and
assigns, as the Seller’s true and lawful attorney, with full power of
substitution, in the Seller’s name and stead, on behalf of and for the benefit
of the Purchaser, its successors and assigns, to demand and receive any and all
of the Purchased Assets and to give receipts and releases for and in respect of
the Purchased Assets, or any part thereof, and from time to time to institute
and prosecute in the Seller’s name, at the sole expense and for the benefit of
the Purchaser, its successors and assigns, any and all proceedings at law, in
equity or otherwise, which the Purchaser, its successors and assigns, reasonably
may require for the collection or reduction to possession of any of the
Purchased Assets.

Nothing contained in this Bill of Sale is intended to provide any rights to the
Purchaser or the Seller beyond those rights expressly provided to the Purchaser
and the Seller in the Asset Purchase Agreement. Nothing contained in this Bill
of Sale is intended to impose any obligations or liabilities on the Purchaser or
the Seller beyond those obligations and liabilities expressly imposed on the
Purchaser or the Seller in the Asset Purchase Agreement. Nothing contained in
this Bill of Sale is intended to limit any of the rights or remedies available
to the Purchaser or the Seller under the Asset Purchase Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

C-1



--------------------------------------------------------------------------------

Execution Copy

Nothing contained in this Bill of Sale shall be deemed to alter or amend the
terms and provisions of the Asset Purchase Agreement, and in the event of any
conflict between the terms and provisions of this Bill of Sale and the Asset
Purchase Agreement, the terms and provisions of the Asset Purchase Agreement
shall be deemed to govern and be controlling.

Nothing contained in this Bill of Sale is intended to provide any right or
remedy to any person or entity, other than the Purchaser.

This Bill of Sale may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Bill of Sale (in counterparts or
otherwise) by electronic transmission, including by email, or facsimile shall be
sufficient to bind the parties hereto to the terms and conditions of this Bill
of Sale. This Bill of Sale shall be construed in accordance with, and governed
in all respects by, the internal laws of the State of New York (without giving
effect to principles of conflicts of laws).

{Signature page follows}

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller has caused this Bill of Sale to be executed and
delivered as of the date first written above.

 

EXELIXIS PLANT SCIENCES, INC.

By

 

/s/ George A. Scangos

Name

 

George A. Scangos

Title

 

President and Chief Executive Officer

AGRINOMICS, LLC

By

 

/s/ George A. Scangos

Name

 

George A. Scangos

Title

 

Chief Executive Officer

{Signature Page to Bill of Sale}

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

C-3



--------------------------------------------------------------------------------

Exhibit D

Patent Assignment Agreement

THIS PATENT ASSIGNMENT AGREEMENT (this “Agreement”) is entered into this 4th day
of September, 2007, (“Effective Date”) by and among AGRIGENETICS, INC., a
Delaware corporation (the “Purchaser”), EXELIXIS PLANT SCIENCES, INC., a
Delaware corporation (“EPS”), and AGRINOMICS, LLC, a Delaware limited liability
company (“Agrinomics”). EPS and Agrinomics are collectively referred to herein
as the “Seller”. The Purchaser, EPS and Agrinomics are individually referred to
herein as a “Party” or collectively as the “Parties”.

RECITALS

WHEREAS, the Purchaser, the Seller, Mycogen Corporation, and Exelixis, Inc. are
party to that certain Asset Purchase and License Agreement of even date herewith
(the “Purchase Agreement”; capitalized terms used but not defined in this
Agreement shall have the meanings given to them in the Purchase Agreement); and

WHEREAS, the Seller desires to transfer and assign to the Purchaser the
Purchased Patents.

NOW, THEREFORE, in consideration of the covenants, conditions, and undertakings
hereinafter set forth, it is agreed by and among the Parties as follows:

1. For the good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the Seller, the Seller does hereby sell, assign,
transfer and convey to the Purchaser all of the Seller’s right, title and
interest in, to and under: (a) the patents and patent applications set forth on
Schedule A, in and to the inventions claimed or claimable therein, in the United
States and its territories and in foreign countries, as well as any reissue,
renewal, division, continuation or continuation-in-part or any foreign
counterpart thereof or any other application that claims priority to the patents
and patent applications set forth in Schedule A, together with all past,
present, or future claims arising out of any infringement thereof, and all
rights to claim priority on the basis of such patent applications and/or patents
in the United States or in any foreign country; and (b) the patents and patent
applications set forth on Schedule B, in and to the inventions claimed or
claimable therein as well as any reissue, renewal, division, continuation or
continuation-in-part or any other application that claims priority to the
patents and patent applications set forth in Schedule B, in each case solely in
the applicable country set forth in Schedule B and in no other countries,
together with all past, present, or future claims arising out of any
infringement thereof, and all rights to claim priority on the basis of such
patent applications and/or patents solely in the applicable countries set forth
on Schedule B and in no other countries, all such rights under (a) and (b) above
to be held and enjoyed by the Purchaser, for its own use and benefit and for the
use and benefit of its successors, assigns or other legal representatives as
fully and entirely as the same would have been held and enjoyed by the Seller if
this Agreement and sale had not been made.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

D-1



--------------------------------------------------------------------------------

2. The Seller hereby binds itself, its successors, assigns or other legal
representatives, properly to execute without further consideration, any and all
applications, petitions, oaths and assignments or other papers and instruments
that may be necessary in order to carry into full force and effect the sale,
assignment, transfer and conveyance hereby made or intended to be made.

3. Nothing contained in this Agreement is intended to limit any of the rights or
remedies available to the Seller or the Purchaser under the Purchase Agreement.
In the event of any conflict between this Agreement and the Purchase Agreement,
the Purchase Agreement shall control.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has executed this Agreement by its proper
officers thereunto duly authorized.

 

EXELIXIS PLANT SCIENCES, INC. Name:   /s/ George Scangos Title:   President and
Chief Executive Officer Date:   Aug-31-2007

 

State of                                         

   )    ) ss. County of                                         )

(California All-purpose acknowledgement and notary certificate attached. /s/ J.
Cohen)

 

AGRINOMICS, INC. Name:   /s/ George Scangos Title:   Chief Executive Officer
Date:   Aug-31-2007

 

State of                                         

   )    ) ss. County of                                         )

(California All-purpose acknowledgement and notary certificate attached. /s/ J.
Cohen)

 

{Signature Page to Patent Assignment Agreement}

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

D-3



--------------------------------------------------------------------------------

AGRIGENETICS, INC. Name:   /s/ Antonio Galindez Title:   Antonio Galidez
President Date:   September 4, 2007

 

State of

   Indiana    )       ) ss. County of    Marion    )

On this 4th day of September, 2007 before me personally appeared the foregoing
individual, who executed the foregoing instrument and who acknowledged to me
that he/she executed the same of his/her own free will for the purposes therein
set forth.

 

      /s/ Robin A. Erlenbaugh     Notary Public, Robin A. Erlenbaugh (seal)    
Hendricks County, State of Indiana     My Commission Expires: May 10, 2008

 

{Signature Page to Patent Assignment Agreement}

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

D-4



--------------------------------------------------------------------------------

SCHEDULE A

[ * ] Patents

 

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [
* ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]
   [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]
   [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [
* ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

 

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

[ * ] Portfolio

 

Title

  

County

  

Filing Date

  

Application No.

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ]

[ * ] Portfolio

 

[ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ]    [ * ]    [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

D-5



--------------------------------------------------------------------------------

Purchased Promoter Patents

1.

[ * ]

2.

 

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [
* ]    [ * ]    [ * ]

3.

 

[ * ]    [ * ]    [ * ]    [ * ]

[ * ]

 

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [
* ]    [ * ]    [ * ]

5.

 

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

 

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ] [ * ]    [ * ]    [ * ]    [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

D-6



--------------------------------------------------------------------------------

[ * ]

 

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

 

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ] [ * ]    [ * ]    [ * ]    [ * ]

[ * ] Related IP

 

Title

  

App. Type

  

App. Number

  

Filing Date

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

D-7



--------------------------------------------------------------------------------

Title

  

App. Type

  

App. Number

  

Filing Date

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

D-8



--------------------------------------------------------------------------------

[ * ] Portfolio

 

Title

  

Country

  

Filing Date

  

Application No.

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [
* ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]
   [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

[ * ] Portfolio [ * ]

 

Title

  

Country

  

Filing Date

  

Application No.

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ] [ * ]    [ * ]    [ * ]    [ * ]

[ * ] Portfolio

 

Title

  

Country

  

Filing Date

  

Application No.

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

D-9



--------------------------------------------------------------------------------

[ * ] Portfolio

 

Title

  

Country

  

Filing Date

  

Application No.

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [
* ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]
   [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]
   [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [
* ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [
* ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [
* ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]
   [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

D-10



--------------------------------------------------------------------------------

SCHEDULE B

 

Title

  

Country

  

Filing Date

  

Application No.

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

D-11



--------------------------------------------------------------------------------

Execution Copy

Exhibit E

Assignment and Assumption Agreement

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as
of September 4, 2007 by and among AGRIGENETICS, INC., a Delaware corporation
(the “Assignee”), MYCOGEN CORPORATION, a California corporation (“Mycogen”),
EXELIXIS PLANT SCIENCES, INC., a Delaware corporation (“EPS”), and AGRINOMICS,
LLC, a Delaware limited liability corporation (“Agrinomics”). EPS and Agrinomics
are collectively referred to herein as the “Assignor”. The Assignee, EPS and
Agrinomics are individually referred to herein as a “Party” or collectively as
the “Parties”. Mycogen is a party to this Agreement solely as a guarantor
pursuant to Section 4. Capitalized terms used but not defined in this Agreement
shall have the meanings given to them in the Purchase Agreement (as defined
below).

WHEREAS, the Assignor, the Assignee and Exelixis, Inc. have entered into that
certain Asset Purchase and License Agreement on September 4, 2007 (the “Purchase
Agreement”), which provides for the sale of the Purchased Assets, including the
Purchased Assigned Agreements set forth on Schedule I attached hereto, to, and
the assumption of the Assumed Liabilities by, the Assignee.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Assignment of the Purchased Assigned Agreements. The Assignor hereby assigns
to the Assignee the Purchased Assigned Agreements and all of the Assignee’s
rights, title and interest in and benefits arising out of or accruing thereunder
after the Effective Date.

2. Other Assumed Liabilities. The Assignee hereby assumes and agrees with the
Assignor to pay, perform, discharge or otherwise satisfy the Assumed
Liabilities, pursuant to and in accordance with the Purchase Agreement.

3. Relationship with Purchase Agreement. Nothing contained in this Agreement is
intended to limit any of the rights or remedies available to the Assignor or the
Assignee under the Purchase Agreement. In the event of any conflict between this
Agreement and the Purchase Agreement, the Purchase Agreement shall control.

4. Guarantee. Mycogen acknowledges that the Assignee is a wholly owned
subsidiary of Mycogen. Mycogen hereby unconditionally and irrevocable guarantees
to the Assignor the full performance by the Assignee, as and when due hereunder,
of all obligations of the Assignee under this Agreement.

5. Miscellaneous This Agreement may be executed in several counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement. The exchange of a fully executed Agreement (in
counterparts or otherwise) by electronic transmission, including by email, or
facsimile shall be sufficient to bind the parties hereto to the terms and
conditions of this Agreement. This Agreement shall be construed in accordance
with, and governed in all respects by, the internal laws of the State of New
York (without giving effect to principles of conflicts of laws).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

E-1



--------------------------------------------------------------------------------

The parties to this Agreement have caused it to be executed and delivered as of
the Effective Date.

 

AGRIGENETICS, INC.,

a Delaware corporation

By:   /s/ Antonio Galindez Name:   Antonio Galindez September 4, 2007 Title:  
President

MYCOGEN CORPORATION,

a California corporation

solely as the Assignee’s guarantor pursuant to Section 4 hereunder

By:   /s/ Jerome A. Peribere Name:   Jerome A. Peribere September 4, 2007 Title:
  President

EXELIXIS PLANT SCIENCES, INC.,

a Delaware corporation

By:   /s/ George A. Scangos Name:   George A. Scangos Title:   President and
Chief Executive Officer

AGRINOMICS, LLC,

a Delaware limited liability corporation

By:   /s/ George A. Scangos Name:   George A. Scangos Title:   President and
Chief Executive Officer

{SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION AGREEMENT}

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

E-2



--------------------------------------------------------------------------------

Execution Copy

Schedule I

Purchased Assigned Agreements

 

1. [ * ]

 

2. [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

E-1



--------------------------------------------------------------------------------

Execution Copy

Exhibit F

Joint Press Release

 

LOGO [g68475image_001.jpg]    LOGO [g68475image_002.jpg]

Contacts:

Charles Butler

Director,

Investor Relations

Exelixis, Inc.

(650) 837-7277

cbutler@exelixis.com

Kenda Resler Friend

Dow AgroSciences

(317) 337-4743

Kresler@dow.com

DOW AGROSCIENCES AND EXELIXIS PLANT SCIENCES ANNOUNCE MAJOR

RESEARCH COLLABORATION, ASSET PURCHASE TO ADVANCE GENE DISCOVERY

AND VALIDATION

INDIANAPOLIS and SOUTH SAN FRANCISCO – September 4, 2007 - Dow AgroSciences LLC,
a wholly owned subsidiary of The Dow Chemical Company (NYSE: Dow), and Exelixis
Plant Sciences, a wholly owned subsidiary of Exelixis, Inc. (Nasdaq: EXEL),
announced today that the companies have signed a major research collaboration
agreement which includes the purchase of selected assets by Dow AgroSciences’
affiliate Agrigenetics Inc. The agreement is focused on the development of new
tools for gene discovery and validation of novel crop traits. The asset purchase
by Dow AgroSciences includes certain intellectual property and physical assets
used for crop trait discovery.

In the rapidly advancing field of biotechnology, the capability to quickly
identify and validate genes of interest in key crops is a competitive advantage.
This contract research agreement and asset purchase combines the unique skills
and technologies of both companies to deliver differentiated capabilities in
gene discovery and validation.

“At Dow AgroSciences we continue to add cutting-edge tools to our Research and
Development portfolio, and are excited about what this agreement will enable us
to add to our existing capabilities,” said Daniel R. Kittle, Ph.D., vice
president of Research and Development for Dow AgroSciences. He adds, “This asset
purchase and collaboration will accelerate our gene discovery and validation
efforts as we work to bring revolutionary solutions for our customers. Our past
collaborations with Exelixis Plant Sciences have been highly productive, and we
look forward to continuing that tradition in our relationship.”

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

F-1



--------------------------------------------------------------------------------

“This deal with Dow AgroSciences will ensure that the assets that have been
developed at Exelixis Plant Sciences are developed in a way in which they
receive the critical mass of agricultural expertise and resources they deserve,”
said George A. Scangos, Ph.D., president and chief executive officer of
Exelixis. “We have collaborated with Dow AgroSciences over the past several
years and believe they are one of the leaders in agricultural research and
development and we believe the Exelixis Plant Science assets will be a valuable
addition to their portfolio.”

About Exelixis

Exelixis, Inc. is a development-stage biotechnology company dedicated to the
discovery and development of novel small molecule therapeutics for the treatment
of cancer and other serious diseases. The company is leveraging its fully
integrated drug discovery platform to fuel the growth of its development
pipeline, which is primarily focused on cancer. Currently, Exelixis’ broad
product pipeline includes investigational compounds in phase 2 and phase 1
clinical development for cancer and renal disease. Exelixis has established
strategic corporate alliances with major pharmaceutical and biotechnology
companies, including GlaxoSmithKline, Bristol-Myers Squibb Company, Genentech,
Wyeth Pharmaceuticals and Daiichi-Sankyo. For more information, please visit the
company’s web site at http://www.exelixis.com.

About Dow AgroSciences

Dow AgroSciences LLC, based in Indianapolis, Indiana, USA, is a top-tier
agricultural company providing innovative crop protection, pest and vegetation
management, seed, and agricultural biotechnology solutions to serve the world’s
growing population. Global sales for Dow AgroSciences, a wholly owned subsidiary
of The Dow Chemical Company, are $3.4 billion. Learn more at www.dowagro.com.

Exelixis Forward-Looking Statement

This press release contains forward-looking statements, including, without
limitation, all statements related to the respective capabilities of Exelixis
Plant Sciences and Dow AgroSciences with respect to gene discovery and
validation of novel crop traits, the companies’ research agreement and Dow
AgroSciences’ asset purchase. Words such as “will,” “believe,” “continuing,” and
similar expressions are intended to identify forward-looking statements. These
forward-looking statements are based upon Exelixis’ current expectations.
Forward-looking statements involve risks and uncertainties and past performance
is not indicative of future results. Exelixis’ actual results and the timing of
events could differ materially from those anticipated in such forward-looking
statements as a result of these risks and uncertainties, which include, without
limitation, the risk that products candidates that appeared promising in early
research do not demonstrate safety or efficacy in clinical trials; the ability
of the company to advance preclinical compounds into clinical development; the
uncertainty of the U.S. Food and Drug Administration approval process; and the
therapeutic and commercial value of the company’s compounds and risks related to
the company’s need for additional financing. These and other risk factors are
discussed under “Risk Factors” and elsewhere in Exelixis’ quarterly report on
Form 10-Q for the quarter ended June 30, 2007 and other filings with the
Securities and Exchange Commission. Exelixis expressly disclaims any obligation
or undertaking to release publicly any updates or revisions to any
forward-looking statements contained herein to reflect any change in Exelixis’
expectations with regard thereto or any change in events, conditions or
circumstances on which any such statements are based.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

E-2



--------------------------------------------------------------------------------

Schedule 1.1(a)

Purchased Know-How

 

1. [ * ]

 

2. [ * ]

 

3. Purchased [ * ]

 

4. [ * ]

 

Schedule 1.1(a)    Purchased Know-How

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

i



--------------------------------------------------------------------------------

Schedule 1.1(b)

Purchased Operative Assets

[ * ]

 

Schedule 1.1(b)    Purchased Operative Assets

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

ii



--------------------------------------------------------------------------------

Schedule 1.1(c)

Purchased Patents

[ * ] Patents

 

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [
* ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]
   [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]
   [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [
* ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

 

Schedule 1.1(c)    Purchased Patents

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

iii



--------------------------------------------------------------------------------

[ * ] Portfolio [ * ]

 

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

[ * ] Portfolio

 

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

[ * ] Portfolio

 

[ * ]   [ * ]   [ * ]    [ * ]    [ * ]    [ * ] [ * ]   [ * ]   [ * ]    [ * ]
   [ * ]    [ * ]

Purchased Promoter Patents

 

  1. [ * ]

[ * ] Related IP

 

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

 

Schedule 1.1(c)    Purchased Patents

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

iv



--------------------------------------------------------------------------------

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [
* ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [
* ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

 

Schedule 1.1(c)    Purchased Patents

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

v



--------------------------------------------------------------------------------

[ * ]

 

Title

  

Country

  

Filing Date

  

Application No.

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

 

Schedule 1.1(c)    Purchased Patents

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

vi



--------------------------------------------------------------------------------

Schedule 1.1(c)(A)

[ * ]

 

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ]

 

Schedule 1.1(c)(A)    [ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

vii



--------------------------------------------------------------------------------

Schedule 1.1(d)

Purchased Promoters

[ * ]

 

Schedule 1.1(d)    Purchased Promoters

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

viii



--------------------------------------------------------------------------------

Schedule 1.3(a)

Partially Exclusive Patents

[ * ]

 

Schedule 1.3(a)    Partially Exclusive Patents

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

ix



--------------------------------------------------------------------------------

Schedule 1.3(b)

Partially Exclusive Patents

[ * ]

 

Schedule 1.3(b)    Partially Exclusive Patents

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

x



--------------------------------------------------------------------------------

Schedule 1.3(c)

Partially Exclusive Patents

[ * ]

 

Schedule 1.3(c)    Partially Exclusive Patents

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

xi



--------------------------------------------------------------------------------

Schedule 1.3(d)

[ * ] Partially Exclusive Patents

[ * ]

 

Schedule 1.3(d)    Partially Exclusive Patents

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

xii



--------------------------------------------------------------------------------

Schedule 1.3(d)(A)

[ * ] Partially Exclusive Patents

[ * ]

 

Schedule 1.3(d)(A)    [ * ] Partially Exclusive Patents

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

xiii



--------------------------------------------------------------------------------

Schedule 1.4(a)

Non-Exclusive Know-How

 

1. [ * ]

 

2. [ * ]

 

3. [ * ]

 

4. [ * ]

 

5. [ * ]

 

Schedule 1.4(a)    Non-Exclusive Know-How

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

xiv



--------------------------------------------------------------------------------

Schedule 1.4(b)

Non-Exclusive Patents

 

1. [ * ]

 

2. [ * ]

 

Schedule 1.4(b)    Non-Exclusive Patents

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

xv



--------------------------------------------------------------------------------

Schedule 2.1(a)

Computers

[ * ]

 

Schedule 2.1(a)    Computers

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

xvi



--------------------------------------------------------------------------------

Schedule 2.1(b)

Sellable Agreements

 

1. [ * ]

 

2. [ * ]

 

Schedule 2.1(b)    Sellable Agreements

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

xvii



--------------------------------------------------------------------------------

Schedule 2.1(c)

Excluded Portfolios

[ * ]

 

Schedule 2.1(c)    Excluded Portfolios

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

xviii



--------------------------------------------------------------------------------

Schedule 2.1(d)

Cell Factory Assets

[ * ]

 

Schedule 2.1(d)    Cell Factory Assets

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

xix



--------------------------------------------------------------------------------

Schedule 2.1(e)

Excluded Patents

[ * ]

 

Schedule 2.1(e)    Excluded Patents

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

xx



--------------------------------------------------------------------------------

Schedule 2.2

[ * ]

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED